Exhibit 10.2

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

SECURITY AGREEMENT

 

among

 

CONSOLIDATED CONTAINER HOLDINGS LLC,

CONSOLIDATED CONTAINER COMPANY LLC,

 

VARIOUS SUBSIDIARIES

OF CONSOLIDATED CONTAINER COMPANY LLC

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Collateral Agent

 

Dated as of May 20, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I SECURITY INTERESTS

   3

1.1 Grant of Security Interests

   3

1.2 Power of Attorney

   5

ARTICLE II GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

   5

2.1 Necessary Filings

   5

2.2 No Liens

   6

2.3 Other Financing Statements

   6

2.4 Chief Executive Office; Records

   6

2.5 Location of Inventory and Equipment

   7

2.6 Legal Names; Type of Organization (and Whether a Registered Organization
and/or a Transmitting Utility); Jurisdiction of Organization; Location;
Organizational Identification Numbers; Changes Thereto; etc.

   7

2.7 Trade Names; etc.

   7

2.8 Certain Significant Transactions

   8

2.9 Non-UCC Property

   8

2.10 As-Extracted Collateral; Timber-to-be-Cut

   8

2.11 Collateral in the Possession of a Bailee

   8

2.12 Recourse

   9

ARTICLE III SPECIAL PROVISIONS CONCERNING RECEIVABLES; CONTRACT RIGHTS;
INSTRUMENTS

   9

3.1 Additional Representations and Warranties

   9

3.2 Maintenance of Records

   9

3.3 Direction to Account Debtors; Contracting Parties; etc.

   9

3.4 Modification of Terms; etc.

   10

3.5 Collection

   10

3.6 Instruments

   10

3.7 Assignors Remain Liable Under Receivables and Contracts

   11

3.8 Deposit Accounts; etc.

   11

3.9 Letter-of-Credit Rights

   12

3.10 Commercial Tort Claims

   12

3.11 Chattel Paper

   12

3.12 Further Actions

   13

ARTICLE IV SPECIAL PROVISIONS CONCERNING TRADEMARKS

   13

4.1 Additional Representations and Warranties

   13

4.2 Licenses and Assignments

   13

4.3 Infringements

   13

4.4 Preservation of Marks and Domain Names

   14

4.5 Maintenance of Registration

   14

4.6 Future Registered Marks and Domain Names

   14

 

(i)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page


--------------------------------------------------------------------------------

4.7 Remedies

   14

ARTICLE V SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

   15

5.1 Additional Representations and Warranties

   15

5.2 Licenses and Assignments

   15

5.3 Infringements

   15

5.4 Maintenance of Patents and Copyrights

   16

5.5 Prosecution of Patent or Copyright Applications

   16

5.6 Other Patents and Copyrights

   16

5.7 Remedies

   16

ARTICLE VI PROVISIONS CONCERNING ALL COLLATERAL

   17

6.1 Protection of Collateral Agent’s Security

   17

6.2 Warehouse Receipts Non-Negotiable

   17

6.3 Further Actions

   17

6.4 Financing Statements

   18

6.5 Additional Information

   18

ARTICLE VII REMEDIES UPON OCCURRENCE OF EVENT OF DEFAULT

   18

7.1 Remedies; Obtaining the Collateral Upon Default

   18

7.2 Remedies; Disposition of the Collateral

   20

7.3 Waiver of Claims

   21

7.4 Application of Proceeds

   21

7.5 Remedies Cumulative

   24

7.6 Discontinuance of Proceedings

   25

ARTICLE VIII II INDEMNITY

   25

8.1 Indemnity

   25

8.2 Indemnity Obligations Secured by Collateral; Survival

   26

ARTICLE IX DEFINITIONS

   27

ARTICLE X MISCELLANEOUS

   36

10.1 Notices

   36

10.2 Waiver; Amendment; Notice of Acceleration

   37

10.3 Obligations Absolute

   38

10.4 Successors and Assigns

   38

10.5 Headings Descriptive

   39

10.6 GOVERNING LAW

   39

10.7 Assignor’s Duties

   39

10.8 Termination; Release

   39

 

(ii)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page


--------------------------------------------------------------------------------

10.9 Counterparts

   41

10.10 The Collateral Agent; Secured Creditor Acknowledgments

   41

10.11 Severability

   41

10.12 Limited Obligations

   41

10.13 Additional Assignors

   42

10.14 No Third Party Beneficiaries

   42

 

ANNEX A    Schedule of Chief Executive Offices/Record Locations ANNEX B   
Schedule of Inventory and Equipment Locations ANNEX C    Schedule of Legal
Names, Type of Organization (and Whether a Registered Organization and/or a
Transmitting Utility), Jurisdiction of Organization, Location and Organizational
Identification Numbers ANNEX D    Schedule of Trade and Fictitious Names ANNEX E
   Description of Certain Significant Transactions ANNEX F    Schedule of
Deposit Accounts ANNEX G    Form of Control Agreement Regarding Deposit Accounts
ANNEX H    Description of Commercial Tort Claims ANNEX I    Schedule of Marks
and Applications ANNEX J    Schedule of Patents and Applications ANNEX K   
Schedule of Copyrights and Applications ANNEX L    Grant of Security Interest in
Certain Patents and Trademarks ANNEX M    Grant of Security Interest in Certain
Copyrights ANNEX N    The Collateral Agent and Certain Acknowledgements

 

(iii)



--------------------------------------------------------------------------------

SECURITY AGREEMENT

 

SECURITY AGREEMENT, dated as of May 20, 2004 (as the same may be amended,
restated, modified and/or supplemented from time to time in accordance with the
terms hereof, this “Agreement”), among each of the undersigned assignors (each,
an “Assignor” and, together with each other entity which becomes a party hereto
pursuant to Section 10.13, collectively, the “Assignors”) in favor of Deutsche
Bank Trust Company Americas, as collateral agent (together with any successor
collateral agent, the “Collateral Agent”), for the benefit of the Secured
Creditors (as defined below), acknowledged and agreed to by The Bank of New
York, as trustee (together with any successor trustee, the “Senior Second Lien
Notes Indenture Trustee”) for the Senior Second Lien Noteholders (as defined
below). Except as otherwise defined in Article IX hereof, capitalized terms used
herein and defined in the Credit Agreement (as defined below) shall be used
herein as therein defined.

 

W I T N E S S E T H :

 

WHEREAS, Consolidated Container Holdings LLC (“Holdings”), Consolidated
Container Company LLC (the “Borrower”), various financial institutions from time
to time party thereto (the “Banks”), and Deutsche Bank Trust Company Americas,
as administrative agent (together with any successor administrative agent, the
“Administrative Agent”, and, together with the Banks, each Issuing Bank and the
Collateral Agent, the “Bank Creditors”), have entered into a Credit Agreement,
dated as of May 20, 2004, providing for the making of Loans to the Borrower and
the issuance of, and participation in, Letters of Credit for the account of the
Borrower, all as contemplated therein (as used herein, the term “Credit
Agreement” means the Credit Agreement described above in this paragraph, as the
same may from time to time be amended, modified, extended, renewed, replaced,
restated, supplemented and/or refinanced from time to time, and including any
agreement extending the maturity of, or refinancing or restructuring (including,
but not limited to, the inclusion of additional borrowers or guarantors
thereunder or any increase in the amount borrowed thereunder) of all or any
portion of the indebtedness under such agreement or any successor agreement,
whether or not with the same agent, trustee, representative, banks or holders);

 

WHEREAS, the Borrower and one or more of its Subsidiaries may from time to time
enter into, or guaranty the obligations of one another under, one or more (i)
interest rate protection agreements (including, without limitation, interest
rate swaps, caps, floors, collars and similar agreements), (ii) foreign exchange
contracts, currency swap agreements, commodity agreements or other similar
agreements or arrangements designed to protect against the fluctuations in
currency values and/or (iii) other types of hedging agreements from time to time
(each such agreement or arrangement entered into with an Other Creditor (as
hereinafter defined), an “Interest Rate Protection Agreement or Other Hedging
Agreement”) with one or more Banks or any affiliate thereof (each such Bank or
affiliate (even if the respective Bank subsequently ceases to be a Bank under
the Credit Agreement for any reason), together with such Bank’s or affiliate’s
successors and assigns, collectively, the “Other Creditors”);

 

WHEREAS, pursuant to the Guaranty contained in the Credit Agreement (the
“Holdings Guaranty”), Holdings has guaranteed to the Secured Creditors the
payment when due

 



--------------------------------------------------------------------------------

of all obligations and liabilities of the Borrower under or with respect to the
Credit Documents and all obligations and liabilities of the Borrower and one or
more of its Subsidiaries with respect to the Interest Rate Protection Agreements
or Other Hedging Agreements which may hereinafter arise;

 

WHEREAS, pursuant to a Subsidiary Guaranty, dated as of May 20, 2004 (as
amended, restated, modified and/or supplemented from time to time, the
“Subsidiary Guaranty”), each Subsidiary Guarantor has jointly and severally
guaranteed the payment and performance when due of all Guaranteed Obligations
(as defined in the Subsidiary Guaranty);

 

WHEREAS, the Borrower and its Subsidiary, Consolidated Container Capital, Inc.,
as issuers, and the Subsidiary Guarantors, as guarantors, have entered into an
Indenture, dated as of May 20, 2004 (as the same may be amended, restated,
modified and/or supplemented from time to time in accordance with the terms
thereof and the Credit Agreement, the “Senior Second Lien Notes Indenture”) with
the Senior Second Lien Notes Indenture Trustee, providing for the issuance by
the Borrower of its 10.75% Senior Second Lien Notes due 2009 in the aggregate
principal amount at maturity of $207,000,000 (the “Senior Second Lien Notes”;
and the holders from time to time of the Senior Second Lien Notes are referred
to herein as the “Senior Second Lien Noteholders”);

 

WHEREAS, as provided in the Senior Second Lien Notes Indenture, the Subsidiary
Guarantors have jointly and severally guaranteed the payment and performance
when due of all obligations and liabilities of the Borrower under or with
respect to the Senior Second Lien Notes and the Senior Second Lien Notes
Indenture;

 

WHEREAS, it is a condition precedent to the making of Loans to the Borrower and
the issuance of, and participation in, Letters of Credit for the account of the
Borrower under the Credit Agreement and to the Other Creditors entering into
Interest Rate Protection Agreements or Other Hedging Agreements that each
Assignor shall have executed and delivered to the Collateral Agent this
Agreement;

 

WHEREAS, it is a condition precedent to the issuance of the Senior Second Lien
Notes by the Borrower under the Senior Second Lien Notes Indenture that each
Assignor shall have executed and delivered to the Collateral Agent this
Agreement; and

 

WHEREAS, each Assignor desires to execute this Agreement to satisfy the
conditions precedent described in the two preceding recitals;

 

-2-



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the other benefits
accruing to each Assignor, the receipt and sufficiency of which are hereby
acknowledged, (i) each Assignor hereby makes the following representations and
warranties to the Collateral Agent for the benefit of the Secured Creditors, and
(ii) each Assignor hereby covenants and agrees with the Collateral Agent for the
benefit of the Secured Creditors as follows:

 

ARTICLE I

 

SECURITY INTERESTS

 

1.1 Grant of Security Interests. (a) As security for the prompt and complete
payment and performance when due of all of its Obligations, each Assignor does
hereby (A) assign and transfer unto the Collateral Agent for the benefit of the
First Lien Creditors, and does hereby pledge and grant to the Collateral Agent
for the benefit of the First Lien Creditors, a continuing security interest in,
all of the right, title and interest of such Assignor in, to and under all of
the following personal property and fixtures (and all rights therein) of such
Assignor, or in which or to which such Assignor has any rights, in each case,
whether now existing or hereafter from time to time acquired and (B) separately
assign and transfer unto the Collateral Agent for the benefit of the Senior
Second Lien Notes Creditors, and does hereby separately pledge and grant to the
Collateral Agent for the benefit of the Senior Second Lien Notes Creditors, a
separate continuing security interest in all of the right, title and interest of
such Assignor in, to and under all of the following personal property and
fixtures (and all rights therein) of such Assignor, or in which or to which such
Assignor has any rights, in each case, whether now existing or hereafter from
time to time acquired:

 

(i) each and every Receivable;

 

(ii) all Contracts, together with all Contract Rights arising thereunder;

 

(iii) all Inventory;

 

(iv) the Cash Collateral Account and any other cash collateral account
established for such Assignor for the benefit of the Secured Creditors and all
moneys, securities and instruments deposited or required to be deposited in such
Cash Collateral Account;

 

(v) all Equipment;

 

(vi) all Marks, together with the registrations and right to all renewals
thereof, and the goodwill of the business of such Assignor symbolized by the
Marks;

 

(vii) all Patents and Copyrights and all reissues, renewals and extensions
thereof;

 

(viii) all computer programs of such Assignor and all intellectual property
rights therein and all other proprietary information of such Assignor,
including, but not limited to, Trade Secrets and Trade Secret Rights;

 

(ix) all insurance policies;

 

(x) all other Goods, General Intangibles, Chattel Paper (including, without
limitation, all Tangible Chattel Paper and all Electronic Chattel Paper),
Documents and Instruments of such Assignor;

 

-3-



--------------------------------------------------------------------------------

(xi) all Permits;

 

(xii) all cash;

 

(xiii) all Commercial Tort Claims;

 

(xiv) all Deposit Accounts maintained by such Assignor with any Person, together
with all monies, securities, Instruments and other investments deposited or
required to be deposited in any of the foregoing;

 

(xv) all Investment Property;

 

(xvi) all Letter-of-Credit Rights (whether or not the respective letter of
credit is evidenced by a writing);

 

(xvii) all Software and all Software licensing rights, all writings, plans,
specifications and schematics, all engineering drawings, customer lists,
goodwill and licenses, and all recorded data of any kind or nature, regardless
of the medium of recording;

 

(xviii) all Supporting Obligations;

 

(xix) all Proceeds and products of any and all of the foregoing (all of the
above, including this clause (xix), collectively, the “Collateral”).

 

(b) Notwithstanding anything to the contrary contained in this Section 1.1 or
elsewhere in this Agreement, each Assignor, the Collateral Agent (on behalf of
the Secured Creditors) and the Senior Second Lien Notes Indenture Trustee (on
behalf of the Senior Second Lien Notes Creditors) acknowledges and agrees that
(v) the security interest granted pursuant to this Agreement (including pursuant
to this Section 1.1) to the Collateral Agent (i) for the benefit of Bank
Creditors and Other Creditors, shall be a “first” priority senior security
interest in the Collateral and (ii) for the benefit of the Senior Second Lien
Notes Creditors, shall be a “second” priority security interest in the
Collateral fully junior, subordinated and subject to the security interest
granted to the Collateral Agent for the benefit of the First Lien Creditors on
the terms and conditions set forth in this Agreement, in the other Security
Documents and in the Senior Second Lien Notes Documents and all other rights and
benefits afforded hereunder to the Senior Second Lien Notes Creditors are
expressly subject to the terms and conditions of this Agreement, the other
Security Documents and the Senior Second Lien Notes Documents, (w) the Senior
Second Lien Notes Creditors’ security interests in the Collateral constitute
security interests separate and apart (and of a different class and claim) from
the First Lien Creditors’ security interests in the Collateral, (x) the grants
of security interest hereunder constitute two separate and distinct grants of
security, one in favor of the Collateral Agent for the benefit of the First Lien
Creditors, the second in favor of the Collateral Agent for the benefit of the
Senior Second Lien Notes Creditors and (y) in the event of any conflict between
the provisions of this Agreement or any other Security Document and the
provisions of the Senior Second Lien Notes Documents, the terms of this
Agreement and the other Security Documents shall prevail.

 

-4-



--------------------------------------------------------------------------------

(c) The security interest of the Collateral Agent under this Agreement extends
to all Collateral of the kind which is the subject of this Agreement which any
Assignor may acquire at any time during the continuation of this Agreement.

 

(d) Notwithstanding anything to the contrary contained in this Agreement, the
Senior Second Lien Notes Creditors shall not have a security interest in, and
the grant of security interests pursuant to this Section 1.1 for the benefit of
the Senior Second Lien Notes Creditors shall not extend to, any Second Lien
Excluded Collateral.

 

(e) Notwithstanding anything to the contrary contained in this Agreement, the
Excluded Collateral shall not constitute Collateral as defined herein.

 

1.2 Power of Attorney. Each Assignor hereby constitutes and appoints the
Collateral Agent its true and lawful attorney, irrevocably, with full power
after the occurrence of and during the continuance of an Event of Default (in
the name of such Assignor or otherwise) to act, require, demand, receive,
compound and give acquittance for any and all monies and claims for monies due
or to become due to such Assignor under or arising out of the Collateral, to
endorse any checks or other instruments or orders in connection therewith and to
file any claims or take any action or institute any proceedings which the
Collateral Agent may deem to be necessary or advisable to accomplish the
purposes of this Agreement, which appointment as attorney is coupled with an
interest.

 

ARTICLE II

 

GENERAL REPRESENTATIONS, WARRANTIES AND

COVENANTS

 

Each Assignor represents, warrants and covenants to the Collateral Agent for the
benefit of the Secured Creditors, which representations, warranties and
covenants shall survive execution and delivery of this Agreement, as follows:

 

2.1 Necessary Filings. All filings, registrations and recordings necessary or
appropriate to create, preserve, protect and perfect the security interest
granted by such Assignor to the Collateral Agent for the benefit of the Secured
Creditors hereby in respect of the Collateral have been accomplished on the date
hereof or shall be accomplished within 10 days of the Initial Borrowing Date
(or, in the case of property acquired after the Initial Borrowing Date, within
10 days after the acquisition thereof), and the security interest granted to the
Collateral Agent pursuant to this Agreement in and to all the Collateral
constitutes or will constitute, upon satisfaction of such filings, registrations
and recordings, a perfected security interest therein superior and prior to the
rights of all other Persons therein (other than any such rights pursuant to
Permitted Liens) and subject to no other Liens (other than Permitted Liens) and
is entitled to all the rights, priorities and benefits afforded by the Uniform
Commercial Code or other relevant law as enacted in any relevant jurisdiction to
perfected security interests, in each case to the extent that the Collateral
consists of the type of property in which a security interest may be perfected
by possession or control (within the meaning of the Uniform Commercial Code as
in effect on the date hereof in the State of New York), by filing a financing
statement under the Uniform Commercial Code as enacted in any relevant
jurisdiction or by filing of a Grant of

 

-5-



--------------------------------------------------------------------------------

Security Interest in the respective form attached hereto in the United States
Patent and Trademark Office or in the United States Copyright Office.

 

2.2 No Liens. Such Assignor is, and as to all Collateral acquired by it from
time to time after the date hereof such Assignor will be, the owner of all
Collateral free from any Lien, security interest, encumbrance or other right,
title or interest of any other Person (other than Permitted Liens), and such
Assignor shall defend the Collateral against all claims and demands of all
Persons at any time claiming the same or any interest therein (other than in
connection with Permitted Liens) adverse to the Collateral Agent.

 

2.3 Other Financing Statements. As of the date hereof, there is no financing
statement (or similar statement or instrument of registration under the law of
any jurisdiction) evidencing a valid security interest against any Assignor
covering or purporting to cover any interest of any kind in the Collateral
(other than as may be filed in connection with Permitted Liens), and at all
times prior to the Termination Date, such Assignor will not execute or authorize
to be filed in any public office any financing statement (or similar statement
or instrument of registration under the law of any jurisdiction) or statements
relating to the Collateral, except financing statements filed or to be filed in
respect of and covering the security interests granted hereby by such Assignor
or in connection with Permitted Liens.

 

2.4 Chief Executive Office; Records. As of the date hereof, the chief executive
office of such Assignor is located at the address or addresses indicated on
Annex A hereto. Such Assignor will not move its chief executive office to any
location except to a location indicated on Annex A or Annex B hereto or to such
new location as such Assignor may establish in accordance with the last sentence
of this Section 2.4. The originals of all documents evidencing all Receivables,
Contract Rights and Trade Secret Rights of such Assignor and the only original
books of account and records of such Assignor relating thereto are, and will
continue to be, kept at such chief executive office, such other locations
indicated on Annexes A and B hereto or at such new locations as such Assignor
may establish in accordance with the last sentence of this Section 2.4. All
Receivables, Contract Rights and Trade Secret Rights of such Assignor are, and
will continue to be, maintained at, and controlled and directed (including,
without limitation, for general accounting purposes) from, the office locations
described above or such new location established in accordance with the last
sentence of this Section 2.4. No Assignor shall establish new locations for such
offices until (i) it shall have given to the Collateral Agent not less than 15
days’ prior written notice of its intention to do so, clearly describing such
new location and providing such other information in connection therewith as the
Collateral Agent may reasonably request, (ii) with respect to such new location,
it shall have taken all action, satisfactory to the Collateral Agent, to
maintain the security interest of the Collateral Agent in the Collateral
intended to be granted hereby at all times fully perfected and in full force and
effect, (iii) at the reasonable request of the Collateral Agent, it shall have
furnished an opinion of counsel reasonably acceptable to the Collateral Agent to
the effect that all financing or continuation statements and amendments or
supplements thereto have been filed in the appropriate filing office or offices,
and (iv) the Collateral Agent shall have received evidence that all other
actions (including, without limitation, the payment of all filing fees and
taxes, if any, payable in connection with such filings) have been taken, in
order to perfect (and maintain the perfection and priority of) the security
interest granted hereby.

 

-6-



--------------------------------------------------------------------------------

2.5 Location of Inventory and Equipment. All Inventory and Equipment held on the
date hereof by each Assignor is located at one of the locations shown on Annex B
hereto for such Assignor or in transit to any such location.

 

2.6 Legal Names; Type of Organization (and Whether a Registered Organization
and/or a Transmitting Utility); Jurisdiction of Organization; Location;
Organizational Identification Numbers; Changes Thereto; etc. The exact legal
name of each Assignor, the type of organization of such Assignor, whether or not
such Assignor is a Registered Organization, the jurisdiction of organization of
such Assignor, such Assignor’s Location, the organizational identification
number (if any) of such Assignor, and whether or not such Assignor is a
Transmitting Utility, is listed on Annex C hereto for such Assignor. Such
Assignor shall not change its legal name, its type of organization, its status
as a Registered Organization (in the case of a Registered Organization), its
status as a Transmitting Utility or as a Person which is not a Transmitting
Utility, as the case may be, its jurisdiction of organization, its Location, or
its organizational identification number (if any) from that set forth on Annex C
hereto for such Assignor, except that any such changes shall be permitted (so
long as not in violation of the applicable requirements of the Secured Debt
Agreements and so long as same do not involve (x) a Registered Organization
ceasing to constitute same or (y) such Assignor changing its jurisdiction of
organization or Location from the United States or a State thereof (including
Washington D.C.) to a jurisdiction of organization or Location, as the case may
be, outside the United States or a State thereof) if (i) it shall have given to
the Collateral Agent not less than 15 days’ prior written notice of each change
to the information listed on Annex C (as adjusted for any subsequent changes
thereto previously made in accordance with this sentence), together with a
supplement to Annex C which shall correct all information contained therein for
such Assignor, and (ii) in connection with the respective such change or
changes, it shall have taken all action reasonably requested by the Collateral
Agent to maintain the security interests of the Collateral Agent in the
Collateral intended to be granted hereby at all times fully perfected and in
full force and effect. In addition, to the extent that such Assignor does not
have an organizational identification number on the date hereof (or, if later,
on the date that it becomes an Assignor hereunder) and later obtains one, such
Assignor shall promptly after becoming aware such number has been issued notify
the Collateral Agent of such organizational identification number and shall take
all actions reasonably satisfactory to the Collateral Agent to the extent
necessary to maintain the security interest of the Collateral Agent in the
Collateral intended to be granted hereby at all times fully perfected and in
full force and effect.

 

2.7 Trade Names; etc. Such Assignor does not have or operate in any
jurisdiction, or in the preceding five years has not had and has not operated in
any jurisdiction under, any trade names, fictitious names or other names except
its legal name as specified in Annex C and such other trade or fictitious names
as are listed on Annex D hereto for such Assignor. Such Assignor shall not
assume or operate in any jurisdiction under any new trade, fictitious or other
name until (i) it shall have given to the Collateral Agent not less than 15
days’ written notice of its intention so to do, clearly describing such new name
and the jurisdictions in which such new name will be used and providing such
other information in connection therewith as the Collateral Agent may reasonably
request and (ii) with respect to such new name, it shall have taken all action
reasonably requested by the Collateral Agent to maintain the security interest
of the Collateral Agent in the Collateral intended to be granted hereby at all
times fully perfected and in full force and effect.

 

-7-



--------------------------------------------------------------------------------

2.8 Certain Significant Transactions. During the one year period preceding the
date of this Agreement (or, in the case of any Assignor that becomes a party
hereto after the date of this Agreement, during the one year period preceding
the date that it became a party hereto), no Person shall have merged or
consolidated with or into any Assignor, and no Person shall have liquidated
into, or transferred all or substantially all of its assets to, any Assignor, in
each case except as described in Annex E hereto. With respect to any
transactions so described in Annex E hereto, the respective Assignor shall have
furnished such information with respect to the Person (and the assets of the
Person and locations thereof) which merged with or into or consolidated with
such Assignor, or was liquidated into or transferred all or substantially all of
its assets to such Assignor, and shall have furnished to the Collateral Agent
such UCC lien searches as may have been requested with respect to such Person
and its assets, to establish that no security interest (excluding Permitted
Liens) continues perfected on the date hereof with respect to any Person
described above (or the assets transferred to the respective Assignor by such
Person), including without limitation pursuant to Section 9-316(a)(3) of the
Uniform Commercial Code.

 

2.9 Non-UCC Property. The aggregate fair market value (as determined by the
Borrower in good faith) of all property of the Assignors of the types described
in clauses (1), (2) and (3) of Section 9-311(a) of the Uniform Commercial Code
does not exceed $500,000. If the aggregate value of all such property at any
time owned by all Assignors exceeds $500,000, the Borrower shall provide prompt
written notice thereof to the Collateral Agent and, upon the request of the
Collateral Agent, the Assignors shall promptly (and in any event within 30 days)
take such actions (at their own cost and expense) as may be required under the
respective United States, State or other laws referenced in Section 9-311(a) of
the Uniform Commercial Code to perfect the security interests granted herein in
any Collateral where the filing of a financing statement does not perfect the
security interest in such property in accordance with the provisions of Section
9-311(a) of the Uniform Commercial Code.

 

2.10 As-Extracted Collateral; Timber-to-be-Cut. On the date hereof, such
Assignor does not own, or expect to acquire, any property which constitutes, or
would constitute, As-Extracted Collateral or Timber-to-be-Cut. If at any time
after the date of this Agreement such Assignor owns, acquires or obtains rights
to any As-Extracted Collateral or Timber-to-be-Cut, such Assignor shall furnish
the Collateral Agent with prompt written notice thereof (which notice shall
describe in reasonable detail the As-Extracted Collateral and/or
Timber-to-be-Cut and the locations thereof) and shall take all actions as may be
deemed reasonably necessary or desirable by the Collateral Agent to perfect the
security interest of the Collateral Agent therein.

 

2.11 Collateral in the Possession of a Bailee. If any Inventory or other Goods
of any Assignor are at any time in the possession of a bailee, such Assignor
shall promptly notify the Collateral Agent thereof and, if requested by the
Collateral Agent, shall use its reasonable best efforts to promptly obtain an
acknowledgment from such bailee, in form and substance reasonably satisfactory
to the Collateral Agent, that the bailee holds such Collateral for the benefit
of the Collateral Agent and shall act upon the instructions of the Collateral
Agent, without the further consent of such Assignor. The Collateral Agent agrees
with such Assignor that the Collateral Agent shall not give any such
instructions unless an Event of Default has occurred and is continuing.

 

-8-



--------------------------------------------------------------------------------

2.12 Recourse. This Agreement is made with full recourse to each Assignor and
pursuant to and upon all the warranties, representations, covenants and
agreements on the part of such Assignor contained herein, in the other Secured
Debt Agreements and otherwise in writing in connection herewith or therewith.

 

ARTICLE III

 

SPECIAL PROVISIONS CONCERNING

RECEIVABLES; CONTRACT RIGHTS; INSTRUMENTS

 

3.1 Additional Representations and Warranties. As of the time when each of its
Receivables arises, each Assignor shall be deemed to have represented and
warranted that each such Receivable, and all material records, papers and
documents relating thereto (if any) are genuine and in all material respects
what they purport to be, and that all papers and documents (if any) relating
thereto (i) will, to such Assignor’s knowledge, represent the genuine legal,
valid and binding obligation of the account debtor evidencing indebtedness
unpaid and owed by the respective account debtor arising out of the performance
of labor or services or the sale or lease and delivery of the inventory,
materials, equipment or merchandise listed therein, or both, enforceable in
accordance with their respective terms (except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws generally affecting creditors’ rights
and by equitable principles (regardless of whether enforcement is sought in
equity or law)), (ii) will be the only original writings evidencing and
embodying such obligation of the account debtor named therein (other than copies
created for general accounting purposes) and (iii) will be in compliance and
will conform in all material respects with all applicable federal, state and
local laws and applicable laws of any relevant foreign jurisdiction.

 

3.2 Maintenance of Records. Each Assignor will keep and maintain at its own cost
and expense satisfactory and complete records of its Receivables and Contracts,
including, but not limited to, records of all payments received, all credits
granted thereon, all merchandise returned and all other dealings therewith, and
such Assignor will make the same available on such Assignor’s premises to the
officers and designated representatives of the Collateral Agent for inspection,
at such Assignor’s own cost and expense, during regular business hours and under
guidance of officers of such Assignor. Upon the occurrence and during the
continuance of an Event of Default and at the request of the Collateral Agent,
such Assignor shall, at its own cost and expense, deliver all tangible evidence
of its Receivables and Contract Rights (including, without limitation, all
documents evidencing the Receivables and all Contracts) and such books and
records to the Collateral Agent or to its representatives (copies of which
evidence and books and records may be retained by such Assignor). Upon the
occurrence of an Event of Default, if the Collateral Agent so directs, such
Assignor shall legend, in form and manner reasonably satisfactory to the
Collateral Agent, the Receivables and the Contracts, as well as books, records
and documents of such Assignor evidencing or pertaining to such Receivables and
Contracts with an appropriate reference to the fact that such Receivables and
Contracts have been assigned to the Collateral Agent and that the Collateral
Agent has a security interest therein.

 

3.3 Direction to Account Debtors; Contracting Parties; etc. Upon the occurrence
and during the continuance of an Event of Default, and if the Collateral Agent
so directs any

 

-9-



--------------------------------------------------------------------------------

Assignor, such Assignor agrees (x) to cause all payments on account of the
Receivables and Contracts to be made directly to the Cash Collateral Account,
(y) that the Collateral Agent may, at its option, directly notify the obligors
with respect to any Receivables and/or under any Contracts to make payments with
respect thereto as provided in preceding clause (x), and (z) that the Collateral
Agent may enforce collection of any such Receivables or Contracts and may
adjust, settle or compromise the amount of payment thereof, in the same manner
and to the same extent as such Assignor. Upon the occurrence and during the
continuance of an Event of Default, without notice to or assent by any Assignor,
the Collateral Agent may apply any or all amounts then in, or thereafter
deposited in, the Cash Collateral Account in the manner provided in Section 7.4
of this Agreement. The costs and expenses (including reasonable attorneys’ fees)
of collection incurred pursuant to this Section 3.3, whether incurred by any
Assignor or the Collateral Agent, shall be borne by such Assignor.

 

3.4 Modification of Terms; etc. Except in accordance with such Assignor’s
reasonable business judgment or as permitted by Section 3.5 hereof, no Assignor
shall rescind or cancel any indebtedness evidenced by any Receivable or under
any Contract, or modify any material term thereof or make any material
adjustment with respect thereto, or extend or renew the same, or compromise or
settle any material dispute, claim, suit or legal proceeding relating thereto,
or sell any Receivable or Contract, or interest therein. No Assignor shall do
anything to impair the rights of the Collateral Agent in the Receivables or the
Contracts, except as permitted by this Section 3.4 and Section 3.5 hereof.

 

3.5 Collection. Each Assignor shall use commercially reasonable efforts to
endeavor to cause to be collected from the account debtor named in each of its
Receivables or obligor under any Contract, as and when due (including, without
limitation, amounts, services or products which are delinquent, such amounts,
services or products to be collected in accordance with generally accepted
lawful collection procedures) any and all amounts, services or products owing
under or on account of such Receivable or Contract, and apply forthwith upon
receipt thereof all such amounts, services or products as are so collected to
the outstanding balance of such Receivable or under such Contract, except that,
prior to the occurrence of an Event of Default, any Assignor may allow as
adjustments to amounts, services or products owing under its Receivables and
Contracts (i) an extension or renewal of the time or times of payment or
exchange, or settlement for less than the total unpaid balance, which such
Assignor finds appropriate in accordance with reasonable business judgment and
(ii) a refund or credit due as a result of returned or damaged merchandise or
improperly performed services. The reasonable costs and expenses (including,
without limitation, attorneys’ fees) of collection incurred pursuant to this
Section 3.5, whether incurred by an Assignor or the Collateral Agent, shall be
borne by the relevant Assignor.

 

3.6 Instruments. If any Assignor owns or acquires any Instrument constituting
Collateral (other than checks and other payment instruments received and
collected in the ordinary course of business), such Assignor will within 20
Business Days thereafter notify the Collateral Agent thereof and, upon request
by the Collateral Agent, promptly deliver such Instrument to the Collateral
Agent appropriately endorsed to the order of the Collateral Agent as further
security hereunder; provided that, delivery and endorsement to the order of the
Collateral Agent of Instruments, the principal amount of which, when added to
the aggregate principal amount of all other Instruments owned or acquired by the
Assignors but not delivered or

 

-10-



--------------------------------------------------------------------------------

endorsed to the order of the Collateral Agent, does not exceed $1,000,000 in the
aggregate, shall not be required.

 

3.7 Assignors Remain Liable Under Receivables and Contracts. Anything herein to
the contrary notwithstanding, the Assignors shall remain liable under each of
the Receivables and each Contract to observe and perform all of the conditions
and obligations to be observed and performed by them thereunder, all in
accordance with the terms of the agreement giving rise to such Receivables or
such Contract. Neither the Collateral Agent nor any other Secured Creditor shall
have any obligation or liability under any Receivable (or any agreement giving
rise thereto) or any Contract by reason of or arising out of this Agreement or
the receipt by the Collateral Agent or any other Secured Creditor of any payment
relating to such Receivable or such Contract pursuant hereto, nor shall the
Collateral Agent or any other Secured Creditor be obligated in any manner to
perform any of the obligations of any Assignor under or pursuant to any
Receivable (or any agreement giving rise thereto) or any Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by them or as to the sufficiency of any performance by any party under
any Receivable (or any agreement giving rise thereto) or any Contract, to
present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts which may have been assigned to them or to
which they may be entitled at any time or times.

 

3.8 Deposit Accounts; etc. (a) No Assignor at any time after the occurrence and
during the continuance of an Event of Default shall establish or maintain, any
demand, time, savings, passbook or similar account, except for such accounts
maintained with a bank (as defined in Section 9-102 of the Uniform Commercial
Code) whose jurisdiction (determined in accordance with Section 9-304 of the
Uniform Commercial Code) is within a State of the United States. Annex F hereto
sets forth, as of the date of this Agreement, for each Assignor, each Deposit
Account maintained by such Assignor (including a description thereof and the
respective account number), the name of the respective bank with which such
Deposit Account is maintained, and the jurisdiction of the respective bank with
respect to such Deposit Account. For each Deposit Account (other than the Cash
Collateral Account or any other Deposit Account maintained with the Collateral
Agent), the respective Assignor shall at the request of the Collateral Agent
upon the occurrence and during the continuance of an Event of Default, cause the
bank with which the Deposit Account is maintained to execute and deliver to the
Collateral Agent, within 20 days after the date of such request (or such longer
period as may be acceptable to the Collateral Agent), a “control agreement” in
the form of Annex G hereto (appropriately completed), with such changes thereto
as may be acceptable to the Collateral Agent. If any bank with which such a
Deposit Account is maintained refuses to, or does not, enter into such a
“control agreement”, then the respective Assignor shall promptly (and in any
event within 20 days after the date of such request (or such longer period as
may be acceptable to the Collateral Agent)) close the respective Deposit Account
and transfer all balances therein to the Cash Collateral Account or another
Deposit Account meeting the requirements of this Section 3.8. If any bank with
which such a Deposit Account is maintained refuses to subordinate all its claims
with respect to such Deposit Account to the Collateral Agent’s security interest
therein on terms satisfactory to the Collateral Agent, then the Collateral
Agent, at its option, may (x) require that such Deposit Account be terminated in
accordance with the immediately preceding sentence or (y) agree to a “control
agreement” without such subordination, provided that in such event the
Collateral Agent may at any time, at its option, subsequently require that such
Deposit Account

 

-11-



--------------------------------------------------------------------------------

be terminated (within 20 days after notice from the Collateral Agent) in
accordance with the requirements of the immediately preceding sentence.

 

(b) After the date hereof, no Assignor shall establish any new demand, time,
savings, passbook or similar account, except for such Deposit Accounts
established and maintained with banks and meeting the requirements of preceding
clause (a). At the time any Deposit Account is established, the appropriate
“control agreement” shall be entered into in accordance with the requirements of
preceding clause (a) and the respective Assignor shall furnish to the Collateral
Agent a supplement to Annex F hereto containing the relevant information with
respect to the respective Deposit Account and the bank with which same is
established.

 

3.9 Letter-of-Credit Rights. If any Assignor is at any time a beneficiary under
a letter of credit with a stated amount of $2,500,000 or more, such Assignor
shall promptly notify the Collateral Agent thereof and, at the request of the
Collateral Agent, such Assignor shall, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, use its reasonable
best efforts to (i) arrange for the issuer and any confirmer of such letter of
credit to consent to an assignment to the Collateral Agent of the proceeds of
any drawing under such letter of credit or (ii) arrange for the Collateral Agent
to become the transferee beneficiary of such letter of credit, with the
Collateral Agent agreeing, in each case, that the proceeds of any drawing under
the letter of credit are to be applied as provided in this Agreement after the
occurrence and during the continuance of an Event of Default.

 

3.10 Commercial Tort Claims. All Commercial Tort Claims of each Assignor and any
events or circumstances that would reasonably be expected to give rise to any
Commercial Tort Claims of each Assignor as of the date of this Agreement are
described in Annex H hereto. If any Assignor shall at any time and from time to
time after the date hereof acquire any Commercial Tort Claims in an amount
(taking the greater of the aggregate claimed damages thereunder or the
reasonably estimated value thereof) of $2,500,000 or more, such Assignor shall
(i) promptly notify the Collateral Agent thereof in a writing signed by such
Assignor and describing the details thereof and shall grant to the Collateral
Agent in such writing a security interest in all such Commercial Tort Claims and
in the proceeds thereof, all upon the terms of this Agreement, with such writing
to be in form and substance reasonably satisfactory to the Collateral Agent and
(ii) perform all actions reasonably requested by the Collateral Agent to perfect
such security interest in such Commercial Tort Claims. For its part, the
Collateral Agent acknowledges and agrees that the proceeds of any Commercial
Tort Claim will be applied as provided in this Agreement only after the
occurrence and during the continuance of an Event of Default and prior thereto
will be promptly paid to the respective Assignor.

 

3.11 Chattel Paper. Upon the request of the Collateral Agent made at any time or
from time to time, each Assignor shall promptly furnish to the Collateral Agent
a list of all Electronic Chattel Paper held or owned by such Assignor.
Furthermore, if requested by the Collateral Agent, each Assignor shall promptly
take all actions which are reasonably practicable so that the Collateral Agent
has “control” of all Electronic Chattel Paper in accordance with the
requirements of Section 9-105 of the Uniform Commercial Code. Each Assignor will
promptly (and in any event within 20 days) following any request by the
Collateral Agent, deliver all of its Tangible Chattel Paper to the Collateral
Agent; provided that, delivery to the Collateral Agent of

 

-12-



--------------------------------------------------------------------------------

Tangible Chattel Paper, the principal amount of which, when added to the
aggregate principal amount of all other Tangible Chattel Paper owned or acquired
by the Assignors but not delivered to the Collateral Agent, does not exceed
$1,000,000 in the aggregate, shall not be required.

 

3.12 Further Actions. Each Assignor will, at its own expense, make, execute,
endorse, acknowledge, file and/or deliver to the Collateral Agent from time to
time such vouchers, invoices, schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, powers of attorney, certificates,
reports and other assurances or instruments and take such further steps,
including any and all actions as may be necessary under the Federal Assignment
of Claims Act, relating to its Receivables, Contracts, Instruments and other
property or rights covered by the security interest hereby granted, as the
Collateral Agent may reasonably request to preserve and protect its security
interest in the Collateral.

 

ARTICLE IV

 

SPECIAL PROVISIONS CONCERNING TRADEMARKS

 

4.1 Additional Representations and Warranties. Each Assignor represents and
warrants that it is the true, lawful, sole and exclusive owner of or otherwise
has the right to use the Marks and Domain Names listed in Annex I hereto for
such Assignor and that said listed Marks and Domain Names constitute all Marks
registered in the United States Patent and Trademark Office or the equivalent
thereof in any foreign country that such Assignor presently owns and all Domain
Names that such Assignor now owns or uses in connection with its business. Each
Assignor further warrants that it has no knowledge of any material third party
claim that any aspect of such Assignor’s present or contemplated business
operations infringes or will infringe any rights in any trademark, service mark
or trade name. Each Assignor represents and warrants that it is the beneficial
and record owner of all trademark registrations and applications and Domain Name
registrations listed in Annex I hereto for such Assignor and that said
registrations are valid, subsisting and have not been canceled and that such
Assignor is not aware of any material third-party claim that any of said
registrations is invalid or unenforceable, or that there is any reason that any
of said applications will not pass to registration. Each Assignor hereby grants
to the Collateral Agent an absolute power of attorney to sign, upon the
occurrence and during the continuance of an Event of Default, any document which
may be required by the United States Patent and Trademark Office or secretary of
state or equivalent governmental agency of any State of the United States or any
foreign jurisdiction in order to effect an absolute assignment of all right,
title and interest in each Mark and/or Domain Name, and record the same.

 

4.2 Licenses and Assignments. Each Assignor hereby agrees not to divest itself
of any right under any Mark other than in the ordinary course of business absent
prior written approval of the Collateral Agent, except as otherwise permitted by
this Agreement or the other Secured Debt Agreements.

 

4.3 Infringements. Each Assignor agrees, promptly upon learning thereof, to
notify the Collateral Agent in writing of the name and address of, and to
furnish such pertinent information that may be available with respect to, (i)
any party who such Assignor believes is infringing or diluting or otherwise
violating in any material respect any of such Assignor’s rights

 

-13-



--------------------------------------------------------------------------------

in and to any material Mark or Domain Name, or (ii) with respect to any party
claiming that such Assignor’s use of any material Mark or Domain Name violates
in any material respect any property right of that party. Each Assignor further
agrees, unless otherwise agreed by the Collateral Agent, to prosecute, in a
manner consistent with its past practice and in accordance with reasonable
business practices, any Person infringing any material Mark or Domain Name owned
by such Assignor and material to the operation of the business.

 

4.4 Preservation of Marks and Domain Names. Each Assignor agrees to use its
material Marks and Domain Names in interstate commerce during the time in which
this Agreement is in effect, and to take all such other actions as are
reasonably necessary to preserve such Marks and Domain Names as valid and
subsisting trademarks or service marks under the laws of the United States or
the relevant foreign jurisdiction; provided, that no Assignor shall be obligated
to preserve any Mark or Domain Name in the event such Assignor determines, in
its reasonably business judgment, that the preservation of such Mark is no
longer necessary in the conduct of its business.

 

4.5 Maintenance of Registration. Each Assignor shall, at its own expense and in
accordance with reasonable business practices, process all documents reasonable
to maintain all material Marks and/or Domain Name registrations, including but
not limited to affidavits of continued use and applications for renewals of
registration in the United States Patent and Trademark Office or equivalent
governmental agency in any foreign jurisdiction for all of its registered
material Marks, and shall pay all fees and disbursements in connection therewith
and shall not abandon any such filing of affidavit of use or any such
application of renewal prior to the exhaustion of all administrative and
judicial remedies without prior written consent of the Collateral Agent;
provided, that no Assignor shall be obligated to maintain any Mark or Domain
Name or prosecute any such application for registration in the event that such
Assignor determines, in its reasonable business judgment, that such application
is no longer necessary in the conduct of its business.

 

4.6 Future Registered Marks and Domain Names. If any registration for any Mark
issues hereafter to any Assignor as a result of any application now or hereafter
pending before the United States Patent and Trademark Office or any Domain Name
is registered by an Assignor, within 30 days of receipt of the respective
certificate or similar indicia of ownership, such Assignor shall deliver to the
Collateral Agent a copy of such certificate or similar indicia of ownership, and
a grant for security in such Mark and/or Domain Name, to the Collateral Agent
and at the expense of such Assignor, confirming the grant of a security interest
in such Mark and/or Domain Name to the Collateral Agent hereunder, the form of
such grant to be substantially in the form of Exhibit L hereto or in such other
form as may be reasonably satisfactory to the Collateral Agent.

 

4.7 Remedies. If an Event of Default shall occur and be continuing, the
Collateral Agent may, by written notice to the relevant Assignor, take any or
all of the following actions: (i) declare the entire right, title and interest
of such Assignor in and to each of the Marks and Domain Names, together with all
trademark rights and rights of protection to the same and the goodwill of such
Assignor’s business symbolized by said Marks and Domain Names and the right to
recover for past infringements thereof, vested in the Collateral Agent for the
benefit of the Secured Creditors, in which event such rights, title and interest
shall immediately vest, in the

 

-14-



--------------------------------------------------------------------------------

Collateral Agent for the benefit of the Secured Creditors, and the Collateral
Agent shall be entitled to exercise the power of attorney referred to in Section
4.1 hereof to execute, cause to be acknowledged and notarized and to record an
absolute assignment with the applicable agency; (ii) take and use or sell the
Marks and the Domain Names and the goodwill of such Assignor’s business
symbolized by the Marks and the Domain Names and the right to carry on the
business and use the assets of such Assignor in connection with which the Marks
and the Domain Names have been used; and (iii) direct such Assignor to refrain,
in which event such Assignor shall refrain, from using the Marks and Domain
Names in any manner whatsoever, directly or indirectly, and such Assignor shall
execute such further documents that the Collateral Agent may request to further
confirm this and to transfer ownership of the Marks and Domain Names and
registrations and any pending trademark applications therefor in the United
States Patent and Trademark Office or the applicable Domain Name registrar or
any equivalent government agency or office in any foreign jurisdiction to the
Collateral Agent.

 

ARTICLE V

 

SPECIAL PROVISIONS CONCERNING PATENTS,

COPYRIGHTS AND TRADE SECRETS

 

5.1 Additional Representations and Warranties. Each Assignor represents and
warrants that it is the true and lawful exclusive owner of or otherwise has the
right to use all (i) Trade Secret Rights of such Assignor, (ii) rights in the
Patents of such Assignor listed in Annex J hereto for such Assignor and that
said Patents constitute all the patents and applications for patents that such
Assignor now owns and (iii) rights in the Copyrights of such Assignor listed in
Annex K hereto for such Assignor, and that such Copyrights include all
registrations of copyrights and applications for copyright registrations that
such Assignor now owns. Each Assignor further represents and warrants that it
has the right to use and practice under all Patents and Copyrights that it owns
and has the exclusive right to exclude others from using or practicing under any
Patents it owns. Each Assignor further warrants that it has no knowledge of any
material third party claim that any aspect of such Assignor’s present or
contemplated business operations infringes or will infringe any rights in any
Patent or Copyright or that such Assignor has misappropriated any Trade Secrets,
Trade Secret Rights or other proprietary information. Each Assignor hereby
grants to the Collateral Agent an absolute power of attorney to sign, upon the
occurrence and during the continuance of any Event of Default, any document
which may be required by the United States Patent and Trademark Office or
equivalent governmental agency in any foreign jurisdiction or the United states
Copyright Office or equivalent governmental agency in any foreign jurisdiction
in order to effect an absolute assignment of all right, title and interest in
each Patent and Copyright of such Assignor, as the case may be, and to record
the same.

 

5.2 Licenses and Assignments. Each Assignor hereby agrees not to divest itself
of any right under any Patent or Copyright absent prior written approval of the
Collateral Agent, except as otherwise permitted by this Agreement or the other
Secured Debt Agreements.

 

5.3 Infringements. Each Assignor agrees, promptly upon learning thereof, to
furnish the Collateral Agent in writing with all pertinent information available
to such Assignor with respect to any infringement, contributing infringement or
active inducement to infringe any of such Assignor’s rights in any material
Patent or material Copyright or to any claim that the

 

-15-



--------------------------------------------------------------------------------

practice of any material Patent or the use of any material Copyright of such
Assignor violates any property right of a third party, or with respect to any
misappropriation of any material Trade Secret Right of such Assignor or any
claim that practice of any material Trade Secret Right of such Assignor violates
any property right of a third party. Each Assignor further agrees, absent
direction of the Collateral Agent to the contrary, diligently to prosecute, in
accordance with reasonable business practices, any Person infringing any
material Patent or material Copyright of such Assignor or any Person
misappropriating any material Trade Secret Right of such Assignor.

 

5.4 Maintenance of Patents and Copyrights. At its own expense, each Assignor
shall make timely payment of all post-issuance fees required pursuant to 35
U.S.C. § 41 and any foreign equivalent thereof to maintain in force rights under
each of its material Patents, and to apply as permitted pursuant to applicable
law for any renewal of each of its material Copyrights, in any case absent prior
written consent of the Collateral Agent; provided, that no Assignor shall be
obligated to maintain any Patent or Copyright in the event such Assignor
determines, in its reasonable business judgment, that the maintenance of such
Patent or Copyright is no longer necessary to the conduct of its business.

 

5.5 Prosecution of Patent or Copyright Applications. At its own expense, each
Assignor shall diligently prosecute, in accordance with reasonable business
practices and subject to Section 5.4, all of its material applications for
Patents listed in Annex J hereto and for Copyrights listed in Annex K hereto and
shall not abandon any such application prior to exhaustion of all administrative
and judicial remedies, absent written consent of the Collateral Agent; provided,
that no Assignor shall be obligated to maintain any Patent or Copyright in the
event such Assignor determines, in its reasonable business judgment, that the
maintenance of such Patent or Copyright is no longer necessary to the conduct of
its business.

 

5.6 Other Patents and Copyrights. Within 30 days of the acquisition or issuance
of a United States Patent or of a Copyright registration, or of filing of an
application for a United States Patent or Copyright registration, the relevant
Assignor shall deliver to the Collateral Agent a copy of said Patent or
Copyright or certificate or registration of, or application therefor, as the
case may be, with a grant of security interest in such Patent or Copyright, as
the case may be, to the Collateral Agent and at the expense of such Assignor,
confirming the grant of a security interest in such Patent or Copyright, the
form of such grant of security interest to be substantially in the form of
Exhibit L or M hereto, as applicable, or in such other form as may be
satisfactory to the Collateral Agent; provided, that no Assignor shall be
obligated to prosecute any application in the event such Assignor determines, in
its reasonable business judgment, that such application is no longer necessary
to the conduct of its business.

 

5.7 Remedies. If an Event of Default shall occur and be continuing, the
Collateral Agent may by written notice to the relevant Assignor, take any or all
of the following actions: (i) declare the entire right, title, and interest of
such Assignor in each of the Patents and Copyrights vested in the Collateral
Agent for the benefit of the Secured Creditors, in which event such right,
title, and interest shall immediately vest in the Collateral Agent for the
benefit of the Secured Creditors, and the Collateral Agent shall be entitled to
exercise the power of attorney referred to in Section 5.1 hereof to execute,
cause to be acknowledged and notarized and to record an absolute assignment with
the applicable agency; (ii) take and use, practice or sell the Patents,
Copyrights and Trade Secret Rights; and (iii) direct such Assignor to refrain,
in which

 

-16-



--------------------------------------------------------------------------------

event such Assignor shall refrain, from practicing the Patents and using the
Copyrights and/or Trade Secret Rights directly or indirectly, and such Assignor
shall execute such other and further documents as the Collateral Agent may
request further to confirm this and to transfer ownership of the Patents,
Copyrights and Trade Secret Rights to the Collateral Agent for the benefit of
the Secured Creditors.

 

ARTICLE VI

 

PROVISIONS CONCERNING ALL COLLATERAL

 

6.1 Protection of Collateral Agent’s Security. Except as otherwise permitted by
the Secured Debt Agreements, each Assignor will do nothing to impair the rights
of the Collateral Agent in the Collateral. Each Assignor will at all times keep
its Inventory and Equipment insured in favor of the Collateral Agent as an
additional insured, loss payee and mortgagee, at such Assignor’s own expense to
the extent and in the manner provided in the Secured Debt Agreements. If any
Assignor shall fail to insure its Inventory and Equipment in accordance with the
terms of the respective Secured Debt Agreements, or if any Assignor shall fail
to so endorse and deposit all policies or certificates with respect thereto, the
Collateral Agent shall have the right upon provision of notice to the Borrower
(but shall be under no obligation) to procure such insurance and such Assignor
agrees to promptly reimburse the Collateral Agent for all costs and expenses of
procuring such insurance. Except as otherwise permitted to be retained or
expended by the relevant Assignor pursuant to the Credit Agreement (or, after
the Credit Document Obligations Termination Date, any other Secured Debt
Agreement), the Collateral Agent shall, at the time such proceeds of such
insurance are distributed to the Secured Creditors, apply such proceeds in
accordance with the Credit Agreement (or, after the Credit Document Obligations
Termination Date, in accordance with the instructions of the Required Senior
Creditors), or after the Obligations have been accelerated or otherwise become
due and payable, in accordance with Section 7.4 hereof. Each Assignor assumes
all liability and responsibility in connection with the Collateral acquired by
it and the liability of such Assignor to pay the Obligations shall in no way be
affected or diminished by reason of the fact that such Collateral may be lost,
destroyed, stolen, damaged or for any reason whatsoever unavailable to such
Assignor.

 

6.2 Warehouse Receipts Non-Negotiable. Each Assignor agrees that if any
warehouse receipt or receipt in the nature of a warehouse receipt is issued with
respect to any of its Inventory, such warehouse receipt or receipt in the nature
thereof shall not be “negotiable” (as such term is used in Section 7-104 of the
Uniform Commercial Code as in effect in any relevant jurisdiction or under other
relevant law).

 

6.3 Further Actions. Each Assignor will, at its own expense, make, execute,
endorse, acknowledge, file and/or deliver to the Collateral Agent from time to
time such lists, descriptions and designations of its Collateral, warehouse
receipts, receipts in the nature of warehouse receipts, bills of lading,
documents of title, vouchers, invoices, schedules, confirmatory assignments,
conveyances, financing statements, transfer endorsements, powers of attorney,
certificates, reports and other assurances or instruments and take such further
steps relating to the Collateral and other property or rights covered by the
security interest hereby

 

-17-



--------------------------------------------------------------------------------

granted, which the Collateral Agent deems reasonably appropriate or advisable to
perfect, preserve or protect its security interest in the Collateral.

 

6.4 Financing Statements. Each Assignor agrees to execute and deliver to the
Collateral Agent such financing statements, in form acceptable to the Collateral
Agent, as the Collateral Agent may from time to time reasonably request or as
are reasonably necessary or desirable in the reasonable opinion of the
Collateral Agent to establish and maintain a valid, enforceable, first priority
perfected security interest, as well as a second priority security interest, in
the Collateral (subject, in each case, to the Permitted Liens) as provided
herein and the other rights and security contemplated hereby all in accordance
with the Uniform Commercial Code as enacted in any and all relevant
jurisdictions or any other relevant law. Each Assignor will pay any applicable
filing fees, recordation taxes and related expenses relating to its Collateral.
Each Assignor hereby authorizes the Collateral Agent to file any such financing
statements (including, without limitation, financing statements which list the
Collateral specifically and/or “all assets” as collateral with appropriate
exceptions for Excluded Collateral) without the signature of such Assignor where
permitted by law.

 

6.5 Additional Information. Each Assignor will, at its own expense, from time to
time upon the reasonable request of the Collateral Agent, promptly (and in any
event within 10 days after its receipt of the respective request) furnish to the
Collateral Agent such information with respect to the Collateral (including the
identity of the Collateral or such components thereof as may have been requested
by the Collateral Agent, the value and location of such Collateral, etc.) as may
be reasonably requested by the Collateral Agent. Without limiting the forgoing,
each Assignor agrees that it shall promptly (and in any event within 10 days
after its receipt of the respective request) furnish to the Collateral Agent
such updated Annexes hereto as may from time to time be reasonably requested by
the Collateral Agent.

 

ARTICLE VII

 

REMEDIES UPON OCCURRENCE OF EVENT OF DEFAULT

 

7.1 Remedies; Obtaining the Collateral Upon Default. Each Assignor agrees that,
if any Event of Default shall have occurred and be continuing, then and in every
such case, the Collateral Agent, in addition to any rights now or hereafter
existing under applicable law and under the other provisions of this Agreement,
shall have all rights as a secured creditor under the Uniform Commercial Code in
all relevant jurisdictions and such additional rights and remedies to which a
secured creditor is entitled under the laws in effect in all relevant
jurisdictions and may also:

 

(i) personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from such Assignor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon such Assignor’s premises where any of the
Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Assignor;

 

-18-



--------------------------------------------------------------------------------

(ii) instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Receivables and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Assignor in respect of such
Collateral;

 

(iii) instruct all banks which have entered into a control agreement with the
Collateral Agent to transfer all monies, securities and instruments held by such
depository bank to the Cash Collateral Account and withdraw all monies,
securities and instruments in the Cash Collateral Account for application to the
Obligations in accordance with Section 7.4 hereof;

 

(iv) sell, assign or otherwise liquidate, or direct such Assignor to sell,
assign or otherwise liquidate, any or all of the Collateral or any part thereof
in accordance with Section 7.2 hereof, or direct the relevant Assignor to sell,
assign or otherwise liquidate any or all of the Collateral or any part thereof,
and, in each case, take possession of the proceeds of any such sale or
liquidation;

 

(v) take possession of the Collateral or any part thereof, by directing the
relevant Assignor in writing to deliver the same to the Collateral Agent at any
place or places designated by the Collateral Agent, in which event such Assignor
shall at its own expense:

 

(x) forthwith cause the same to be moved to the place or places so designated by
the Collateral Agent and there delivered to the Collateral Agent;

 

(y) store and keep any Collateral so delivered to the Collateral Agent at such
place or places pending further action by the Collateral Agent as provided in
Section 7.2 hereof; and

 

(z) while the Collateral shall be so stored and kept, provide such guards, other
security and maintenance services as shall be necessary to protect the same and
to preserve and maintain them in good condition;

 

(vi) license or sublicense, whether on an exclusive or nonexclusive basis, any
Marks, Domain Names, Patents or Copyrights included in the Collateral for such
term and on such conditions and in such manner as the Collateral Agent shall in
its sole judgment determine;

 

(vii) apply any monies constituting Collateral or proceeds thereof in accordance
with Section 7.4 hereof; and

 

(viii) take any other action as specified in clauses (1) through (5), inclusive,
of Section 9-607 of the New York Uniform Commercial Code;

 

it being understood that each Assignor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction,

 

-19-



--------------------------------------------------------------------------------

the Collateral Agent shall be entitled to a decree requiring specific
performance by such Assignor of said obligation. By accepting the benefits of
this Agreement and each other Security Document, the Secured Creditors expressly
acknowledge and agree that this Agreement and each other Security Document may
be enforced only by the action of the Collateral Agent acting upon the
instructions of the Required Secured Creditors and that no other Secured
Creditor shall have any right individually to seek to enforce or to enforce this
Agreement or any other Security Document or to realize upon the security to be
granted hereby or thereby, it being understood and agreed that such rights and
remedies shall be exercised exclusively by the Collateral Agent for the benefit
of the Secured Creditors upon the terms of this Agreement (including Annex N
hereto) and the other Security Documents.

 

7.2 Remedies; Disposition of the Collateral. Any Collateral repossessed by the
Collateral Agent under or pursuant to Section 7.1 hereof and any other
Collateral whether or not so repossessed by the Collateral Agent, may, during
the continuance of an Event of Default, be sold, assigned, leased or otherwise
disposed of under one or more contracts or as an entirety, and without the
necessity of gathering at the place of sale the property to be sold, and in
general in such manner, at such time or times, at such place or places and on
such terms as the Collateral Agent may, in compliance with any mandatory
requirements of applicable law, determine to be commercially reasonable. Any of
the Collateral may, during the continuance of an Event of Default, be sold,
leased or otherwise disposed of, in the condition in which the same existed when
taken by the Collateral Agent or after any overhaul or repair at the expense of
the relevant Assignor which the Collateral Agent shall determine to be
commercially reasonable. Any such disposition which shall be a private sale or
other private proceedings permitted by such requirements shall be made upon not
less than 10 days’ written notice to the relevant Assignor specifying the time
at which such disposition is to be made and the intended sale price or other
consideration therefor, and shall be subject, for the 10 days after the giving
of such notice, to the right of the relevant Assignor or any nominee of such
Assignor to acquire the Collateral involved at a price or for such other
consideration at least equal to the intended sale price or other consideration
so specified. Any such disposition which shall be a public sale permitted by
such requirements shall be made upon not less than 10 days’ written notice to
the relevant Assignor specifying the time and place of such sale and, in the
absence of applicable requirements of law, shall be by public auction (which
may, at the Collateral Agent’s option, be subject to reserve), after publication
of notice of such auction not less than 10 days prior thereto in two newspapers
in general circulation to be selected by the Collateral Agent. The Collateral
Agent may, without notice or publication, adjourn any public or private
disposition or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the disposition, and such disposition may be
made at any time or place to which the disposition may be so adjourned. To the
extent permitted by any such requirement of law, the Collateral Agent on behalf
of the Secured Creditors (or certain of them) may bid for and become the
purchaser of the Collateral or any item thereof, offered for sale in accordance
with this Section without accountability to the relevant Assignor (except to the
extent of surplus money received as provided in Section 7.4). If, under
mandatory requirements of applicable law, the Collateral Agent shall be required
to make disposition of the Collateral within a period of time which does not
permit the giving of notice to the relevant Assignor as hereinabove specified,
the Collateral Agent need give such Assignor only such notice of disposition as
shall be reasonably practicable in view of such mandatory requirements of
applicable law. Each Assignor agrees to do or cause to be done all such other
acts and things as may be reasonably necessary to make such sale or sales of all
or any portion of

 

-20-



--------------------------------------------------------------------------------

the Collateral of such Assignor valid and binding and in compliance with any and
all applicable laws, regulations, orders, writs, injunctions, decrees or awards
of any and all courts, arbitrations or governmental instrumentalities, domestic
or foreign, having jurisdiction over any such sale or sales, all at such
Assignor’s expense.

 

7.3 Waiver of Claims. Except as otherwise provided in this Agreement, EACH
ASSIGNOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR
THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR
REMEDIES AND ANY SUCH RIGHT WHICH SUCH ASSIGNOR WOULD OTHERWISE HAVE UNDER THE
CONSTITUTION OR ANY STATUTE OF THE UNITED STATES OR OF ANY STATE, and such
Assignor hereby further waives, to the extent permitted by law:

 

(i) all damages occasioned by such taking of possession or any such disposition
except any damages which are the direct result of the Collateral Agent’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision);

 

(ii) all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Collateral Agent’s rights
hereunder; and

 

(iii) all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Assignor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.

 

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral hereunder shall operate to divest all right, title, interest,
claim and demand, either at law or in equity, of the relevant Assignor therein
and thereto, and shall be a perpetual bar both at law and in equity against such
Assignor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under such Assignor.

 

7.4 Application of Proceeds. (a) All moneys collected by the Collateral Agent
upon any sale or other disposition of any Collateral pursuant to the enforcement
of this Agreement or the exercise of any of the remedial provisions hereof (or,
if any other Security Document requires proceeds of “collateral” thereunder to
be applied in accordance with the terms of this Agreement, by such “collateral
agent” thereunder pursuant to the enforcement of such Security Document or the
exercise of the remedial provisions thereof), together with all other moneys
received by the Collateral Agent hereunder (or such “collateral agent” under
such other Security Documents) (including all monies received in respect of
post-petition interest) as a result of any such enforcement or the exercise of
any such remedial provisions or as a result of any distribution of any
Collateral (or “collateral” under any other Security Document, as the case

 

-21-



--------------------------------------------------------------------------------

may be) upon the bankruptcy, arrangement, receivership, assignment for the
benefit of creditors or any other action or proceeding involving the
readjustment of the obligations and indebtedness of any Assignor, or the
application of any Collateral (or “collateral” under any other Security
Document, as the case may be) to the payment thereof or any distribution of
Collateral (or “collateral” under any other Security Document, as the case may
be) upon the liquidation or dissolution of any Assignor, or the winding up of
the assets or business of any Assignor or under any Mortgage Policies, shall be
applied as follows:

 

(i) first, to the payment of all Obligations owing the Collateral Agent of the
type described in clauses (iv), (v) and (vi) of the definition of “Obligations”;

 

(ii) second, to the extent proceeds remain after the application pursuant to the
preceding clause (i), an amount equal to the outstanding First Lien Primary
Obligations (including, without limitation, all interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding of any Assignor at the rate
provided for in the respective documentation, whether or not a claim for
post-petition interest is allowed in any such case, proceeding or other action)
shall be paid to the First Lien Creditors as provided in Section 7.4(e) hereof,
with each First Lien Creditor receiving an amount equal to its outstanding First
Lien Primary Obligations or, if the proceeds are insufficient to pay in full all
such First Lien Primary Obligations, its Pro Rata Share of the amount remaining
to be distributed;

 

(iii) third, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) and (ii), an amount equal to the outstanding First Lien
Secondary Obligations (including, without limitation, all interest that accrues
after the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency, reorganization or similar proceeding of any Assignor at
the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such case, proceeding or other
action) shall be paid to the First Lien Creditors as provided in Section 7.4(e)
hereof, with each First Lien Creditor receiving an amount equal to its
outstanding First Lien Secondary Obligations or, if the proceeds are
insufficient to pay in full all such First Lien Secondary Obligations, its Pro
Rata Share of the amount remaining to be distributed;

 

(iv) fourth, to the extent proceeds remain after the applications pursuant to
preceding clauses (i) through (iii), an amount equal to the outstanding Senior
Second Lien Notes Obligations (including, without limitation, all interest that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization or similar proceeding of any
Assignor at the rate provided for in the respective documentation, whether or
not a claim for post-petition interest is allowed in any such case, proceeding
or other action) shall be paid to the Senior Second Lien Notes Indenture Trustee
as provided in Section 7.4(e) hereof (for the benefit of the Senior Second Lien
Notes Indenture Trustee and the other Senior Second Lien Notes Creditors), with
each such Senior Second Lien Notes Creditor to receive an amount equal to its
the outstanding Senior Second Lien Notes Obligations or, if the proceeds are
insufficient to pay in full all such Senior Second Lien Notes Obligations, the
portion of

 

-22-



--------------------------------------------------------------------------------

the amount remaining to be distributed to which such Senior Second Lien Notes
Creditor is entitled pursuant to the terms of the Senior Second Lien Notes
Indenture; and

 

(v) fifth, to the extent proceeds remain after the applications pursuant to
preceding clauses (i) through (iv), inclusive, and following the termination of
this Agreement pursuant to Section 10.8(a) hereof, to the relevant Assignor or
to whomever may be lawfully entitled to receive such surplus.

 

(b) For purposes of this Agreement (i) “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s First Lien Primary
Obligations, First Lien Secondary Obligations or Senior Second Lien Notes
Obligations, as the case may be, and the denominator of which is the then
outstanding amount of all First Lien Primary Obligations, First Lien Secondary
Obligations or Senior Second Lien Notes Obligations, as the case may be, (ii)
“First Lien Primary Obligations” shall mean (x) in the case of Credit Document
Obligations, all principal of, and interest (including, without limitation, all
interest that accrues after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency, reorganization or similar
proceeding of any Assignor at the rate provided for in the respective
documentation, whether or not a claim for post-petition interest is allowed in
any such case, proceeding or other action) on, all Loans, all Unpaid Drawings
(together with all accrued interest), the aggregate Stated Amounts of all
Letters of Credit issued (or deemed issued) under the Credit Agreement, and all
Fees and (y) in the case of the Other Obligations, all amounts due under any
Interest Rate Protection Agreement or Other Hedging Agreement (excluding
indemnities, fees (including, without limitation, attorneys’ fees) and similar
obligations and liabilities but including all interest on such amounts that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization or similar proceeding of any
Assignor at the rate provided for in the respective documentation, whether or
not a claim for post-petition interest is allowed in any such case, proceeding
or other action), and (iii) “First Lien Secondary Obligations” shall mean all
Credit Document Obligations and all Other Obligations which, in each case, do
not constitute First Lien Primary Obligations.

 

(c) When payments to First Lien Creditors are based upon their respective Pro
Rata Shares, the amounts received by such First Lien Creditors hereunder shall
be applied (for purposes of making determinations under this Section 7.4 only)
(i) first, to their First Lien Primary Obligations and (ii) second, to the First
Lien Secondary Obligations.

 

(d) Each of the Secured Creditors agrees and acknowledges that if the Bank
Creditors are to receive a distribution in accordance with this Section 7.4 on
account of undrawn amounts with respect to Letters of Credit issued (or deemed
issued) under the Credit Agreement (which shall only occur after all outstanding
Loans and Unpaid Drawings with respect to such Letters of Credit have been paid
in full), such amounts shall be paid to the Administrative Agent under the
Credit Agreement and held by it, for the equal and ratable benefit of the Bank
Creditors, as cash security for the repayment of Credit Document Obligations
owing to the Bank Creditors as such. If any amounts are held as cash security
pursuant to the immediately preceding sentence, then upon the termination of all
outstanding Letters of Credit, and after the application of all such cash
security to the repayment of all Credit Document Obligations owing

 

-23-



--------------------------------------------------------------------------------

to the Bank Creditors after giving effect to the termination of all such Letters
of Credit, if there remains any excess cash, such excess cash shall be returned
by the Administrative Agent to the Collateral Agent for distribution in
accordance with Section 7.4(a) hereof.

 

(e) Except as set forth in Section 7.4(d) hereof, all payments required to be
made hereunder shall be made (x) if to the Bank Creditors, to the Administrative
Agent under the Credit Agreement for the account of (and for distribution to)
the Bank Creditors, (y) if to the Senior Second Lien Notes Creditors, to the
Senior Second Lien Notes Indenture Trustee under the Senior Second Lien Notes
Indenture for the account of (and for distribution to) the Senior Second Lien
Notes Indenture Trustee and the Senior Second Lien Noteholders in accordance
with the requirements of the Senior Second Lien Notes Indenture, and (z) if to
the Other Creditors, to the Authorized Representative for the Other Creditors
or, in the absence of such an Authorized Representative, directly to the Other
Creditors.

 

(f) For purposes of applying payments received in accordance with this Section
7.4, the Collateral Agent shall be entitled to rely upon (i) the Administrative
Agent under the Credit Agreement, (ii) the Senior Second Lien Notes Indenture
Trustee under the Senior Second Lien Notes Indenture, and (iii) each Authorized
Representative of an Other Creditor (or, in the absence of any such Authorized
Representative, directly upon the Other Creditors), for a determination (which
each Authorized Representative for any Secured Creditor and the Secured
Creditors agree to provide upon request of the Collateral Agent) of the
outstanding First Lien Primary Obligations, First Lien Secondary Obligations and
Senior Second Lien Notes Obligations owed to the Bank Creditors, the Other
Creditors or the Senior Second Lien Notes Creditors, as the case may be. Unless
it has actual knowledge (including by way of written notice from any Bank
Creditor, any Other Creditor or any of their respective Authorized
Representatives) to the contrary, the Administrative Agent and each other
Authorized Representative, in furnishing information pursuant to the preceding
sentence, and the Collateral Agent, in acting hereunder, shall be entitled to
assume that no First Lien Secondary Obligations are outstanding. Unless it has
actual knowledge (including by way of written notice from an Other Creditor) to
the contrary, the Collateral Agent, in acting hereunder, shall be entitled to
assume that no Interest Rate Protection Agreements or Other Hedging Agreements
are in existence.

 

(g) It is understood and agreed that each of the Assignors shall remain jointly
and severally liable to the relevant Secured Creditors to the extent of any
deficiency between (x) the amount of the proceeds of the Collateral received by
such Secured Creditors hereunder and (y) the aggregate amount of the
Obligations.

 

(h) Notwithstanding anything to the contrary contained in this Agreement or in
any other Security Document, the Senior Second Lien Notes Creditors, by
accepting the benefits of this Agreement, hereby expressly acknowledge and agree
that they shall not be entitled to receive any application pursuant to Section
7.4(a) hereof in respect of any Second Lien Excluded Collateral.

 

7.5 Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given under this Agreement or any other
Secured Debt Agreement now or

 

-24-



--------------------------------------------------------------------------------

hereafter existing at law, in equity or by statute and each and every right,
power and remedy whether specifically herein given or otherwise existing may,
subject to the last sentence of Section 7.1 hereof, be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Collateral Agent. All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others. No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any Default
or Event of Default or an acquiescence therein. No notice to or demand on any
Assignor in any case shall entitle it to any other or further notice or demand
in similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand. In the event that the Collateral Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Collateral Agent may recover expenses, including reasonable
attorneys’ fees, and the amounts thereof shall be included in such judgment.

 

7.6 Discontinuance of Proceedings. In case the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement or under any other Security Document by foreclosure, sale, entry or
otherwise, and such proceeding shall have been discontinued or abandoned for any
reason or shall have been determined adversely to the Collateral Agent, then and
in every such case the relevant Assignor, the Collateral Agent and each holder
of any of the Obligations shall be restored to their former positions and rights
hereunder with respect to the Collateral subject to the security interest
created under this Agreement and under the other Security Documents, and all
rights, remedies and powers of the Collateral Agent shall continue as if no such
proceeding had been instituted.

 

ARTICLE VIII

 

INDEMNITY

 

8.1 Indemnity. (a) Each Assignor jointly and severally agrees to indemnify,
reimburse and hold the Collateral Agent, each other Secured Creditor that is an
indemnitor under Section 6 of Annex N hereto, and their respective successors,
assigns, employees, officers, directors, affiliates, agents and servants
(hereinafter in this Section 8.1 referred to individually as an “Indemnitee,”
and, collectively, as “Indemnitees”) harmless from any and all liabilities,
obligations, losses, damages, injuries, penalties, claims, demands, actions,
suits, judgments and any and all costs, expenses or disbursements (including
reasonable attorneys’ fees and expenses) (for the purposes of this Section 8.1
the foregoing are collectively called “expenses”) of whatsoever kind and nature
imposed on, asserted against or incurred by any of the Indemnitees in any way
relating to or arising out of this Agreement, any other Secured Debt Agreement
or any other document executed in connection herewith or therewith or in any
other way connected with the administration of the transactions contemplated
hereby or thereby or the enforcement of any of the terms of, or the preservation
of any rights under any thereof, or in any way relating to or arising out of the
manufacture, ownership, ordering, purchase, delivery, control, acceptance,
lease, financing, possession, operation, condition, sale, return or other
disposition, or use of the Collateral (including, without limitation, latent or
other defects, whether or not discoverable), the violation by an Assignor of the
laws of any country, state or other governmental body or unit,

 

-25-



--------------------------------------------------------------------------------

any tort (including, without limitation, claims arising or imposed under the
doctrine of strict liability, or for or on account of injury to or the death of
any Person (including any Indemnitee), or property damage), or contract claim;
provided that no Indemnitee shall be indemnified pursuant to this Section 8.1(a)
for expenses, losses, damages or liabilities to the extent caused by the gross
negligence or willful misconduct of such Indemnitee (as determined by a court of
competent jurisdiction in a final and non-appealable decision). Each Assignor
agrees that upon written notice by any Indemnitee of the assertion of such a
liability, obligation, loss, damage, injury, penalty, claim, demand, action,
suit or judgment, the relevant Assignor shall assume full responsibility for the
defense thereof. Each Indemnitee agrees to use its commercially reasonable
efforts to promptly notify the relevant Assignor of any such assertion of which
such Indemnitee has knowledge.

 

(b) Without limiting the application of Section 8.1(a) hereof, each Assignor
agrees, jointly and severally, to pay, or reimburse the Collateral Agent for any
and all reasonable fees, costs and expenses of whatever kind or nature incurred
in connection with the creation, preservation or protection of the Collateral
Agent’s Liens on, and security interest in, the Collateral, including, without
limitation, all fees and taxes in connection with the recording or filing of
instruments and documents in public offices, payment or discharge of any taxes
or Liens upon or in respect of the Collateral, premiums for insurance with
respect to the Collateral and all other reasonable fees, costs and expenses in
connection with protecting, maintaining or preserving the Collateral and the
Collateral Agent’s interest therein, whether through judicial proceedings or
otherwise, or in defending or prosecuting any actions, suits or proceedings
arising out of or relating to the Collateral.

 

(c) Without limiting the application of Section 8.1(a) or (b) hereof, each
Assignor agrees, jointly and severally, to pay, indemnify and hold each
Indemnitee harmless from and against any loss, costs, damages and expenses which
such Indemnitee may suffer, expend or incur in consequence of or growing out of
any material misrepresentation by any Assignor in this Agreement, any other
Secured Debt Agreement or in any writing contemplated by or made or delivered
pursuant to or in connection with this Agreement or any other Secured Debt
Agreement.

 

(d) If and to the extent that the obligations of any Assignor under this Section
8.1 are unenforceable for any reason, such Assignor hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under applicable law.

 

8.2 Indemnity Obligations Secured by Collateral; Survival. Any amounts paid by
any Indemnitee as to which such Indemnitee has the right to reimbursement shall
constitute Obligations secured by the Collateral. The indemnity obligations (but
not the security interests in the “Collateral”) of each Assignor contained in
this Article VIII shall continue in full force and effect notwithstanding the
full payment of all Obligations, the termination of all Interest Rate Protection
Agreements and Other Hedging Agreements and Letters of Credit, and
notwithstanding the discharge thereof.

 

-26-



--------------------------------------------------------------------------------

ARTICLE IX

 

DEFINITIONS

 

The following terms shall have the meanings herein specified. Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined. Except as otherwise defined in this Article IX, terms used in this
Agreement shall have the meaning provided such terms in the Credit Agreement
(or, at any time on and after the Credit Documents Obligations Termination Date,
the Credit Agreement as in effect on such date (without giving effect to the
termination thereof)).

 

“Administrative Agent” shall have the meaning provided in the recitals to this
Agreement.

 

“Agreement” shall have the meaning provided in the preamble to this Agreement.

 

“As-Extracted Collateral” shall mean “as-extracted collateral” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

 

“Assignor” shall have the meaning provided in the preamble to this Agreement.

 

“Authorized Representative” shall have the meaning provided in Annex N hereto.

 

“Bank Creditors” shall have the meaning provided in the recitals to this
Agreement.

 

“Banks” shall have the meaning provided in the recitals to this Agreement.

 

“Borrower” shall have the meaning provided in the recitals to this Agreement.

 

“Business Day” shall mean any day excluding Saturday, Sunday and any day which
shall be in the City of New York a legal holiday or a day on which banking
institutions are authorized by law to close.

 

“Cash Collateral Account” shall mean a non-interest bearing cash collateral
account maintained with, and in the sole dominion and control of, the Collateral
Agent for the benefit of the Secured Creditors.

 

“Chattel Paper” shall mean “chattel paper” as such term is defined in the
Uniform Commercial Code as in effect on the date hereof in the State of New
York. Without limiting the foregoing, the term “Chattel Paper” shall in any
event include all Tangible Chattel Paper and all Electronic Chattel Paper.

 

“Class” shall have the meaning provided in Section 10.2 of this Agreement.

 

“Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.

 

-27-



--------------------------------------------------------------------------------

“Collateral Agent” shall have the meaning provided in the preamble to this
Agreement.

 

“Commercial Tort Claims” shall mean “commercial tort claims” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

 

“Contract Rights” shall mean all rights of any Assignor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.

 

“Contracts” shall mean all contracts between any Assignor and one or more
additional parties (including, without limitation, any Interest Rate Protection
Agreement or Other Hedging Agreement and related documents entered into in
connection therewith) to the extent the grant by an Assignor of a security
interest pursuant to this Agreement in its right, title and interest in any such
contract is not prohibited by such contract without the consent of any other
party thereto or would not give any other party to such contract the right to
terminate its obligations thereunder; provided, that the foregoing limitation
shall not affect, limit, restrict or impair the grant by an Assignor of a
security interest pursuant to this Agreement in any account or any money or
other amounts due or to become due under any such contract, agreement,
instrument or indenture.

 

“Copyrights” shall mean any United States or foreign copyright owned by any
Assignor now or hereinafter, including any registrations of any Copyright in the
United States Copyright Office or the equivalent thereof in any foreign country,
as well as any application for a United States or foreign copyright registration
now or hereafter made with the United States Copyright Office or the equivalent
thereof in any foreign jurisdiction by any Assignor.

 

“Credit Agreement” shall have the meaning provided in the recitals to this
Agreement.

 

“Credit Document Obligations” shall have the meaning provided in the definition
of “Obligations” in this Article IX.

 

“Credit Document Obligations Termination Date” shall mean that date upon which
all Credit Document Obligations (other than those arising from indemnities for
which no request has been made) have been paid in full in cash in accordance
with the terms of the respective Credit Documents and all Commitments and
Letters of Credit under the Credit Agreement have been terminated.

 

“Credit Documents” shall mean the “Credit Documents” under, and as defined in,
the Credit Agreement and shall include any credit documentation executed and
delivered in connection with any replacement or refinancing Credit Agreement.

 

“Default” shall mean any event which, with notice or lapse of time, or both,
would constitute an Event of Default.

 

-28-



--------------------------------------------------------------------------------

“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the Uniform Commercial Code as in effect on the date hereof in the State of New
York.

 

“Documents” shall mean “documents” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

 

“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Assignor now or hereafter has any right, title or interest.

 

“Electronic Chattel Paper” shall mean “electronic chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

 

“Equipment” shall mean any “equipment,” as such term is defined in the Uniform
Commercial Code as in effect on the Date hereof in the State of New York, now or
hereafter owned by any Assignor and, in any event, shall include, but shall not
be limited to, all machinery, equipment, furnishings and fixtures now or
hereafter owned by any Assignor and any and all additions, substitutions and
replacements of any of the foregoing and all accessories thereto, wherever
located, together with all attachments, components, parts, equipment and
accessories installed thereon or affixed thereto but excluding Equipment
constituting vehicles.

 

“Event of Default” shall mean (i) any Event of Default (or similar term) under,
and as defined in, the Credit Agreement or any Interest Rate Protection
Agreement or Other Hedging Agreement, (ii) any payment default in respect of the
Obligations (in any such case, after the expiration of any applicable grace
period) and (iii) on and after the Credit Document Obligations Termination Date
and the Other Obligations Termination Date, any Event of Default (or similar
term) under, and as defined in, the Senior Second Lien Notes Indenture.

 

“Excluded Collateral” shall mean the following:

 

(a) any Chattel Paper, lease, Contract or General Intangibles which are now or
hereafter held by any Assignor as licensee, lessee or otherwise, to the extent
that (i) such Chattel Paper, lease, Contract or General Intangibles are not
assignable or capable of being encumbered as a matter of law or under the terms
of the license, lease or other agreement applicable thereto (but solely to the
extent that any such restriction shall be enforceable under applicable law),
without the consent of the licensor or lessor thereof or other applicable party
thereto and (ii) such consent has not been obtained but has been requested;
provided, however, that Excluded Collateral shall not include any and all
proceeds of such chattel paper and general intangibles to the extent that the
assignment or encumbering of such proceeds is not so restricted; or

 

(b) any (i) real or personal property at any time owned jointly between any
Assignor and any other person (other than another Assignor) to the extent that
the grant by an Assignor of a security interest pursuant to this Agreement in
such Assignor’s right, title or interest in such property would breach or
violate the terms of any Contract between such Assignor and such other party or
parties and (ii) equity interest owned by any Assignor in any joint venture
which may not be pledged, assigned or otherwise transferred pursuant to the
terms of any operating agreement, partnership agreement,

 

-29-



--------------------------------------------------------------------------------

other Contract or any organizational documents governing such joint venture,
provided, however, that Excluded Collateral shall not include any and all
proceeds of such real or personal property or equity interest to the extent that
the assignment or encumbering of such proceeds is not so restricted.

 

(c) any Equipment, Inventory or Receivables which are subject to any Permitted
Lien to the extent that the terms of the Indebtedness securing such Permitted
Lien expressly prohibit assigning or granting of any such security interest in
the respective Assignor’s rights and obligations thereunder; provided, however,
that Excluded Collateral shall not include any and all proceeds of such
Equipment, Inventory or Receivables to the extent that the assignment or
encumbering of such proceeds is not so restricted.

 

“First Lien Creditor” shall mean, collectively, the Bank Creditors and the Other
Creditors.

 

“First Lien Obligations” shall mean, collectively, the Credit Document
Obligations and the Other Obligations.

 

“First Lien Primary Obligations” shall have the meaning provided in Section
7.4(b) of this Agreement.

 

“First Lien Secondary Obligations” shall have the meaning provided in Section
7.4(c) of this Agreement.

 

“General Intangibles” mean “general intangibles” as such term is defined in the
Uniform Commercial Code as in effect on the date hereof in the State of New York
but excluding General Intangibles to the extent the terms thereof expressly
prohibit the assignment of, or the granting of a security interest in, such
Assignor’s rights and obligations thereunder.

 

“Goods” shall mean “goods” as such term is defined in the Uniform Commercial
Code as in effect on the date hereof in the State of New York.

 

“Health-Care-Insurance Receivable” shall mean any “health-care-insurance
receivable” as such term is defined in the Uniform Commercial Code as in effect
on the date hereof in the State of New York.

 

“Indemnitee” shall have the meaning provided in Section 8.1 of this Agreement.

 

“Instrument” shall mean “instrument” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

 

“Interest Rate Protection Agreement or Other Hedging Agreement” shall have the
meaning provided in the recitals to this Agreement.

 

“Inventory” shall mean merchandise, inventory and goods, and all additions,
substitutions and replacements thereof and all accessions thereto, wherever
located, together with all goods, supplies, incidentals, packaging materials,
labels, materials and any other items used

 

-30-



--------------------------------------------------------------------------------

or usable in manufacturing, processing, packaging or shipping same; in all
stages of production — from raw materials through work-in-process to finished
goods — and all products and proceeds of whatever sort and wherever located and
any portion thereof which may be returned, rejected, reclaimed or repossessed by
the Collateral Agent from any Assignor’s customers, and shall specifically
include all “inventory” as such term is defined in the Uniform Commercial Code
as in effect on the date hereof in the State of New York, now or hereafter owned
by any Assignor.

 

“Investment Property” shall mean “investment property” as such term is defined
in the Uniform Commercial Code as in effect on the date hereof in the State of
New York.

 

“Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

 

“Liens” shall mean any security interest, mortgage, pledge, lien, claim, charge,
encumbrance, title retention agreement, lessor’s interest in a financing lease
or analogous instrument, in, of, or on any Assignor’s property.

 

“Location” shall mean, for any Assignor, such Assignor’s “location” as
determined pursuant to Section 9-307 of the Uniform Commercial Code as in effect
on the date hereof in the State of New York.

 

“Marks” shall mean all right, title and interest in and to any United States or
foreign trademarks, service marks and trade names now held or hereafter acquired
by any Assignor, including any registration or application for registration of
any trademarks and service marks in the United States Patent and Trademark
Office, or the equivalent thereof in any State of the United States or in any
foreign country, and any trade dress including logos, designs, trade names,
company names, business names, fictitious business names and other business
identifiers used by any Assignor in the United States or any foreign country.

 

“Obligations” shall mean and include, as to any Assignor, all of the following:

 

(i) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due), indebtedness and liabilities (including, without limitation, indemnities,
fees and interest thereon and all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Assignor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such case, proceeding or other action) of such Assignor owing
to the Bank Creditors, now existing or hereafter incurred under, arising out of
or in connection with each Credit Document to which such Assignor is a party
(including, in the case of each Assignor that is a Subsidiary Guarantor, all
such obligations, indebtedness and liabilities under the Subsidiary Guaranty)
and the due performance and compliance by such Assignor with the terms,
conditions and agreements of each such Credit Document (all such obligations,
indebtedness and liabilities under this clause (i), except to the extent
consisting of obligations, indebtedness or liabilities

 

-31-



--------------------------------------------------------------------------------

with respect to Interest Rate Protection Agreements or Other Hedging Agreements,
being herein collectively called the “Credit Document Obligations”);

 

(ii) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due), indebtedness and liabilities (including, without limitation, indemnities,
fees and interest thereon and all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Assignor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such case, proceeding or other action) of such Assignor owing
to the Other Creditors, now existing or hereafter incurred under, arising out of
or in connection with each Interest Rate Protection Agreement and Other Hedging
Agreement, whether such Interest Rate Protection Agreement or Other Hedging
Agreement is now in existence or hereafter arising, including, in the case of
each Assignor that is a Subsidiary Guarantor, all such obligations, indebtedness
and liabilities under the Subsidiary Guaranty in respect of Interest Rate
Protection Agreements and Other Hedging Agreements, and the due performance and
compliance by such Assignor with all of the terms, conditions and agreements
contained in each such Interest Rate Protection Agreement and Other Hedging
Agreement (all such obligations, indebtedness and liabilities under this clause
(ii) being herein collectively called the “Other Obligations”);

 

(iii) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due), liabilities and indebtedness (including, without limitation, indemnities,
fees and expenses and all interest thereon and all interest that accrues after
the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency, reorganization or similar proceeding of any Assignor at
the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such case, proceeding or other
action) of such Assignor owing to the Senior Second Lien Notes Creditors,
whether now existing or hereafter incurred under, arising out of or in
connection with each Senior Second Lien Notes Document to which such Assignor is
a party (including, in the case of each Assignor that provides a guaranty in
respect of the Senior Second Lien Notes, all such obligations, indebtedness and
liabilities under such guaranty) and the due performance and compliance by each
Assignor with all of the terms, conditions and agreements contained in each such
Senior Second Lien Notes Document (all such obligations, indebtedness and
liabilities under this clause (iii) being herein collectively called the “Senior
Second Lien Notes Obligations”);

 

(iv) any and all sums advanced by the Collateral Agent in order to preserve the
Collateral or preserve its security interest in the Collateral;

 

(v) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations or liabilities of each Assignor referred to in
preceding clauses (i), (ii) and (iii) after an Event of Default shall have
occurred and be continuing, the

 

-32-



--------------------------------------------------------------------------------

reasonable expenses of re-taking, holding, preparing for sale or lease, selling
or otherwise disposing of or realizing on the Collateral, or of any exercise by
the Collateral Agent of its rights hereunder, together with reasonable
attorneys’ fees and court costs; and

 

(vi) all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement under Section 8.1 of this Agreement.

 

It is acknowledged and agreed that the “Obligations” shall include extensions of
credit of the types described above, whether outstanding on the date of this
Agreement or extended from time to time after the date of this Agreement.
Notwithstanding anything to the contrary contained above in this definition,
obligations, indebtedness and liabilities which would otherwise constitute
Senior Second Lien Notes Obligations pursuant to clause (iii) of the first
sentence of this definition shall not constitute Senior Second Lien Notes
Obligations, as the case may be, for purposes of (or be secured pursuant to)
this Agreement to the extent incurred (or guaranteed) in violation of the
provisions of the Credit Agreement (but only with respect to that portion of
indebtedness outstanding (or guaranteed) in violation thereof).

 

“Other Creditors” shall have the meaning provided in the recitals to this
Agreement.

 

“Other Obligations” shall have the meaning provided in the definition of
“Obligations” in this Article IX.

 

“Other Obligations Termination Date” shall mean the date upon which all Interest
Rate Protection Agreements and Other Hedging Agreements entered into with any
Other Creditors have been terminated and all Other Obligations (other than those
Other Obligations arising from indemnities for which no claim has been made)
have been paid in full in cash.

 

“Patents” shall mean any United States or foreign patent with respect to which
any Assignor now or hereafter has any right, title or interest, and any
divisions, continuations (including, but not limited to, continuations-in-parts)
and improvements thereof, as well as any application for a United States or
foreign patent now or hereafter made by any Assignor.

 

“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, rights, orders, variances,
franchises or authorizations (including certificates of need) of or from any
governmental authority or agency.

 

“Permitted Liens” shall mean Liens which both (i) at all times prior to the
Credit Document Obligations Termination Date, constitute Permitted Liens (as
such term is defined in the Credit Agreement) and (ii) are otherwise permitted
by the other Secured Debt Agreements.

 

“Proceeds” shall have the meaning provided in the Uniform Commercial Code as in
effect in the State of New York on the date hereof or under other relevant law
and, in any event, shall include, but not be limited to, (i) any and all
proceeds of any insurance, indemnity, warranty or guaranty payable to the
Collateral Agent or any Assignor from time to time with respect to any of the
Collateral, (ii) any and all payments (in any form whatsoever) made or due and
payable to any Assignor from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any governmental

 

-33-



--------------------------------------------------------------------------------

authority (or any person acting under color of governmental authority) and (iii)
any and all other amounts from time to time paid or payable under or in
connection with any of the Collateral.

 

“Pro Rata Share” shall have the meaning provided in Section 7.4(b) of this
Agreement.

 

“Receivable” shall mean any “account” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York, now or
hereafter owned by any Assignor, and in any event shall include but shall not be
limited to, all rights to payment of any monetary obligation, whether or not
earned by performance, (i) for property that has been or is to be sold, leased,
licensed, assigned or otherwise disposed of, (ii) for services rendered or to be
rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a
secondary obligation incurred or to be incurred, (v) for energy provided or to
be provided, (vi) for the use or hire of a vessel under a charter or other
contract, (vii) arising out of the use of a credit or charge card or information
contained on or for use with the card, or (viii) as winnings in a lottery or
other game of chance operated or sponsored by a State, governmental unit of a
State, or person licensed or authorized to operate the game by a State or
governmental unit of a State. Without limiting the foregoing, the term “account”
shall include all Health-Care-Insurance Receivables.

 

“Registered Organization” shall have the meaning provided in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

 

“Required Secured Creditors” shall mean (i) at all times prior to the occurrence
of the Credit Document Obligations Termination Date, the Required Banks (or, to
the extent required by the Credit Agreement, each of the Banks), (ii) at all
times on and after the Credit Document Obligations Termination Date and prior to
the Other Obligations Termination Date, the holders of at least the majority of
the then outstanding Other Obligations (determined by the Collateral Agent in
such reasonable manner as is acceptable to it) and (iii) at all times on and
after the Credit Document Obligations Termination Date and Other Obligations
Termination Date, the Senior Second Lien Notes Indenture Trustee acting in
accordance with the provisions of the Senior Second Lien Notes Indenture (with
the consent of the holders of the requisite percentage of the then outstanding
Senior Second Lien Notes Obligations (to the extent such consent is required by
the terms of the Senior Second Lien Notes Indenture)).

 

“Requisite Creditors” shall have the meaning provided in Section 10.2 of this
Agreement.

 

“Second Lien Excluded Collateral” shall mean and include (i) all assets of
Holdings, (ii) all assets of the Assignors located outside the United States;
(iii) all assets of each Assignor’s foreign Subsidiaries; (iv) all capital
stock, notes, instruments, other equity interests and other securities owned or
held by the Assignors; and (v) all proceeds and products from any and all of the
foregoing excluded collateral described in clauses (i) through (iv) above.

 

“Secured Creditors” shall mean, collectively, the Bank Creditors, the Other
Creditors and the Senior Second Lien Notes Creditors.

 

-34-



--------------------------------------------------------------------------------

“Secured Debt Agreements” shall mean and include (i) this Agreement, (ii) the
Credit Agreement, the other Credit Documents and, to the extent then in effect,
any Interest Rate Protection Agreement or Other Hedging Agreement entered into
with any Other Creditors and (iii) the Senior Second Lien Notes Documents.

 

“Senior Second Lien Noteholders” shall have the meaning provided in the recitals
to this Agreement.

 

“Senior Second Lien Notes” shall have the meaning provided in the recitals of
this Agreement.

 

“Senior Second Lien Notes Creditors” shall mean the Senior Second Lien Notes
Indenture Trustee and the Senior Second Lien Noteholders.

 

“Senior Second Lien Notes Documents” shall mean the Senior Second Lien Notes,
the Senior Second Lien Notes Indenture and the other documents and instruments
executed and delivered with respect to the Senior Second Lien Notes or the
Senior Second Lien Notes Indenture, in each case as in effect on the date hereof
and as the same may be amended, modified and/or supplemented time to time in
accordance with the terms thereof and of the Credit Agreement.

 

“Senior Second Lien Notes Indenture” shall have the meaning provided in the
recitals of this Agreement.

 

“Senior Second Lien Notes Indenture Trustee” shall have the meaning provided in
the first paragraph of this Agreement.

 

“Senior Second Lien Notes Obligations” shall have the meaning provided in the
definition of Obligations in this Article IX.

 

“Software” shall mean “software” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

 

“Subsidiary Guaranty” shall have the meaning provided in the recitals to this
Agreement.

 

“Supporting Obligations” shall mean any “supporting obligation” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York, now or hereafter owned by any Assignor, or in which any
Assignor has any rights, and, in any event, shall include, but shall not be
limited to all of such Assignor’s rights in any Letter-of-Credit Right or
secondary obligation that supports the payment or performance of, and all
security for, any Receivable, Chattel Paper, Document, General Intangible,
Instrument or Investment Property.

 

“Tangible Chattel Paper” shall mean “tangible chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

 

-35-



--------------------------------------------------------------------------------

“Termination Date” shall have the meaning provided in Section 10.8 of this
Agreement.

 

“Timber-to-be-Cut” shall mean “timber-to-be-cut” as such term is used in the
Uniform Commercial Code as in effect on the date hereof in the State of New
York.

 

“Trade Secret Rights” shall mean the rights of an Assignor in any Trade Secrets
it holds or owns.

 

“Trade Secrets” means any secretly held existing engineering and other data,
information, production procedures and other know-how relating to the design,
manufacture, assembly, installation, use, operation, marketing, sale and
servicing of any products or business of an Assignor worldwide, whether written
or not written.

 

“Transmitting Utility” shall have the meaning given such term in Section
9-102(a)(80) of the Uniform Commercial Code as in effect on the date hereof in
the State of New York.

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations promulgated thereunder from time to time.

 

ARTICLE X

 

MISCELLANEOUS

 

10.1 Notices. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be deemed to have been duly given or made when delivered to the party to which
such notice, request, demand or other communication is required or permitted to
be given or made under this Agreement, addressed:

 

(a) if to any Assignor, at its address set forth opposite its signature below;

 

(b) if to the Collateral Agent:

 

222 South Riverside, 29th Floor

Chicago, IL 60606

Attention: Marla Heller

Telephone No.: (312) 537-4231

Facsimile No.: (312) 537-1324

 

(c) if to any Bank Creditor (other than the Collateral Agent), at such address
as such Bank Creditor shall have specified in the Credit Agreement; and

 

(d) if to any other Secured Creditor, (x) to the Authorized Representative for
such Secured Creditor or (y) if there is no such Authorized Representative, at
such address as such Secured Creditor shall have specified in writing to the
Borrower and the Collateral Agent;

 

-36-



--------------------------------------------------------------------------------

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.

 

10.2 Waiver; Amendment; Notice of Acceleration. None of the terms and conditions
of this Agreement or any other Security Document may be changed, waived,
modified or varied in any manner whatsoever unless in writing duly signed by
each Assignor directly and adversely affected thereby and the Collateral Agent
(with the consent of the Required Secured Creditors); provided, that (i)
additional Assignors may be added as parties hereto from time to time in
accordance with Section 10.13 hereof without the consent of any other Assignor
or of the Secured Creditors, and (ii) any change, waiver, modification or
variance (A) affecting the rights and benefits of a single Class of First Lien
Creditors (and not all First Lien Creditors in a like or similar manner) shall
require the written consent of the Requisite Creditors of such affected Class of
First Lien Creditors and (B) materially and adversely affecting the rights and
benefits of the Senior Second Lien Notes Creditors and not all Secured Creditors
in a like or similar manner shall require the written consent of the Requisite
Creditors of the Senior Second Lien Notes Creditors as holders of the Senior
Second Lien Notes Obligations; provided further, however, that notwithstanding
anything to the contrary provided in clause (ii) of the immediately preceding
proviso, (x) the Required Secured Creditors may agree to modifications to this
Agreement or any other Security Document and, to the extent so agreed, the
Collateral Agent shall implement such modifications, for the purpose, among
other things, of securing additional extensions of credit (including, without
limitation, pursuant to the Credit Agreement or any refinancing or extension
thereof) and adding new creditors as “Secured Creditors” hereunder and
thereunder (either as part of an existing Class of Secured Creditors or as a
newly created Class) and such changes shall not require the written consent of
the Requisite Creditors of the various Classes, so long as such extensions (and
resulting addition) do not otherwise give rise to an express violation of the
terms of the Credit Agreement, the Senior Second Lien Notes Documents and/or the
Interest Rate Protection Agreements or Other Hedging Agreements entitled to the
benefits of the Security Documents, (y) said clause (ii) shall not apply to any
release of Collateral or any Assignor (or the termination of this Agreement or
any other Security Document) effected in accordance with the requirements of
Section 10.8 of this Agreement or the comparable provisions of the other
Security Documents, as the case may be, and (z) any amendment, change, waiver,
modification or variance to the extent relating to any Second Lien Excluded
Collateral may be made without the prior consent of the Senior Second Lien Notes
Creditors. For the purpose of this Agreement and the other Security Documents,
the term “Class” shall mean each class of Secured Creditors with outstanding
Obligations secured hereby at such time, i.e., whether (x) the Bank Creditors as
holders of the Credit Document Obligations, (y) the Other Creditors as holders
of the Other Obligations or (z) the Senior Second Lien Notes Creditors as
holders of the Senior Second Lien Notes Obligations. For the purpose of this
Agreement and the other Security Documents, the term “Requisite Creditors” of
any Class shall mean each of (x) with respect to the Credit Document
Obligations, the Required Banks (or all Banks if required pursuant to the Credit
Agreement), (y) with respect to the Other Obligations, the holders of at least a
majority of all Other Obligations outstanding from time to time under the
Interest Rate Protection Agreements and Other Hedging Agreements (as determined
by the Collateral Agent in such reasonable manner as is acceptable to it) and
(z) with respect to the Senior Second Lien Notes Obligations, the Senior Second
Lien Notes Indenture Trustee acting at the direction of the requisite percentage
of the holders of the Senior Second Lien Notes Obligations outstanding from time
to time (to the extent such direction is required by the terms

 

-37-



--------------------------------------------------------------------------------

of the Senior Second Lien Notes Indenture). Notwithstanding anything to the
contrary provided in this Agreement, to facilitate the extension of additional
permitted secured debt or the permitted refinancing of existing secured debt,
the Collateral Agent shall enter into intercreditor, subordination or
acknowledgment agreements (which agreements may specify, among other things, (i)
that the other permitted secured debt may be secured by the Collateral and be
entitled to the benefits of the Security Documents, (ii) the relative priority
of the Lien in the Collateral securing such other permitted secured debt, (iii)
that the holder of such other permitted secured debt shall be entitled to the
same rights and remedies, including rights of foreclosure and voting rights, as
the holders of the secured debt being refinanced, (iv) the appointment of a
successor Collateral Agent in accordance with Annex N hereto and (v) such other
matters as are reasonably requested by the Assignors as may be necessary or
desirable to enable the Assignors to receive the practical benefit of the
provisions contained in the Credit Documents and in the Senior Second Lien Notes
Indenture regarding the ability of the Assignors to incur other Indebtedness
secured by a Lien in the Collateral) and/or take such other actions that may be
reasonably requested by any Assignor, in connection with securing additional
extensions of credit without the consent of the Requisite Creditors of the
various Classes, so long as (x) such extensions (and resulting addition) or
refinancings which give rise to the need for such intercreditor, subordination
or acknowledgment agreements do not otherwise give rise to an express violation
of the terms of the Credit Agreement, the Second Lien Notes Documents and/or the
Interest Rate Protection Agreements or Other Hedging Agreements entitled to the
benefits of the Security Documents, (y) such intercreditor, subordination and/or
acknowledgment agreements are reasonably required to effect the securing of
additional extensions or refinancings of credit and (z) the terms and conditions
of such intercreditor, subordination and acknowledgment agreements, as the case
may be, are reasonably satisfactory to the Collateral Agent.

 

10.3 Obligations Absolute. The obligations of each Assignor hereunder shall
remain in full force and effect without regard to, and shall not be impaired by,
(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of such Assignor; (b) any exercise or
non-exercise, or any waiver of, any right, remedy, power or privilege under or
in respect of this Agreement or any other Secured Debt Agreement; (c) any
renewal, extension, amendment or modification of or addition or supplement to or
deletion from any Secured Debt Agreement or any security for any of the
Obligations; (d) any waiver, consent, extension, indulgence or other action or
inaction under or in respect of any such agreement or instrument including,
without limitation, this Agreement; (e) any furnishing of any additional
security to the Collateral Agent or its assignee or any acceptance thereof or
any release of any security by the Collateral Agent or its assignee; or (f) any
limitation on any party’s liability or obligations under any such instrument or
agreement or any invalidity or unenforceability, in whole or in part, of any
such instrument or agreement or any term thereof; whether or not any Assignor
shall have notice or knowledge of any of the foregoing. The rights and remedies
of the Collateral Agent herein provided are cumulative and not exclusive of any
rights or remedies which the Collateral Agent would otherwise have.

 

10.4 Successors and Assigns. This Agreement shall be binding upon each Assignor
and its successors and assigns and shall inure to the benefit of the Collateral
Agent, the other Secured Creditors and their respective successors and assigns;
provided, that, except as otherwise permitted by the Secured Debt Agreements, no
Assignor may transfer or assign any or all of its rights or obligations
hereunder without the prior written consent of the Collateral Agent

 

-38-



--------------------------------------------------------------------------------

(with the consent of the Required Secured Creditors). Any Person that becomes a
Secured Creditor after the date hereof by its acceptance of any Note, any Senior
Second Lien Note, any Interest Rate Protection Agreement or Other Hedging
Agreement or the benefits of this Agreement or any other Security Document, as
the case may be, shall be bound by the terms hereof and thereof; it being
understood that no Senior Second Lien Noteholder shall have any right to give
any direction to the Collateral Agent with respect to any Collateral or take any
action or exercise any right of a Secured Creditor under this Agreement or any
other Security Documents, with all such directions, actions or rights to be
given, taken or exercised, as the case may be, by the Senior Second Lien Notes
Indenture Trustee, acting for the benefit of the holders of the Senior Second
Lien Notes Obligations, provided that nothing contained in the preceding clause
shall be construed to limit the agreements set forth in the last sentence of
Section 7.1 hereof. All agreements, statements, representations and warranties
made by each Assignor herein or in any certificate or other instrument delivered
by such Assignor or on its behalf under this Agreement shall be considered to
have been relied upon by the Secured Creditors and shall survive the execution
and delivery of this Agreement and each other Secured Debt Agreement regardless
of any investigation made by the Secured Creditors or on their behalf.

 

10.5 Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

 

10.6 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
ASSIGNORS AND SECURED CREDITORS HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. EACH ASSIGNOR AND EACH
SECURED CREDITOR IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER SECURITY DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

10.7 Assignor’s Duties. It is expressly agreed, anything herein contained to the
contrary notwithstanding, that each Assignor shall remain liable to perform all
of the obligations, if any, assumed by it with respect to the Collateral and
neither the Collateral Agent nor any other Secured Creditor shall have any
obligations or liabilities with respect to any Collateral by reason of or
arising out of this Agreement, nor shall the Collateral Agent or any other
Secured Creditor be required or obligated in any manner to perform or fulfill
any of the obligations of any Assignor under or with respect to any Collateral.

 

10.8 Termination; Release. (a) After the Termination Date, this Agreement shall
terminate (provided that all indemnities set forth herein including, without
limitation, in Section 8.1 hereof and in Section 6 of Annex N hereto shall
survive such termination) and the Collateral Agent, at the request and expense
of the relevant Assignor, will execute and deliver to such Assignor a proper
instrument or instruments (including Uniform Commercial Code termination
statements on form UCC-3) acknowledging the satisfaction and termination of this
Agreement, and will duly assign, transfer and deliver to such Assignor (without
recourse and without any representation or warranty) such of the Collateral as
may be in the possession of the Collateral Agent and as has not theretofore been
sold or otherwise applied or released pursuant to this

 

-39-



--------------------------------------------------------------------------------

Agreement. As used in this Agreement, “Termination Date” shall mean the date
upon which (i) the Credit Document Obligations Termination Date and the Other
Obligations Termination Date shall have then (or theretofore) occurred and (ii)
all Senior Second Lien Notes Obligations (other than those arising from
indemnities for which no claim has been made) then owing have been paid in full
(or been defeased in accordance with the terms of the Senior Second Lien Notes
Indenture).

 

(b) In the event that any part of the Collateral is sold or otherwise disposed
of (to a Person other than a Credit Party) (x) at any time prior to the Credit
Document Obligations Termination Date, in connection with a sale or other
disposition permitted by the Credit Agreement or is otherwise released at the
direction of the Required Secured Creditors or (y) at any time thereafter, in
connection with a sale or other disposition permitted by the other Secured Debt
Agreements or is otherwise released at the direction of the Required Secured
Creditors, and the proceeds of any such sale or disposition or other release are
applied in accordance with the terms of the Credit Agreement or such other
Secured Debt Agreement, as the case may be, to the extent required to be so
applied, such Collateral will sold, disposed of or released free and clear of
the Liens created by this Agreement and the Collateral Agent, at the request and
expense of such Assignor, will (i) duly assign, transfer and deliver to such
Assignor (without recourse and without any representation or warranty) such of
the Collateral as is then being (or has been) so sold, disposed of or released
and as may be in the possession of the Collateral Agent and has not theretofore
been released pursuant to this Agreement and/or (ii) execute such releases and
discharges in respect of such Collateral as is then being (or has been) so sold,
disposed of or released as such Assignor may reasonably request. Notwithstanding
the foregoing, prior to the Credit Document Obligations Termination Date and the
Other Obligations Termination Date, any release of any Liens on the Collateral
authorized pursuant to the terms of any Credit Document or any Interest Rate
Protection Agreement and Other Hedging Agreement, authorized by the Collateral
Agent or by any of the other First Lien Creditors shall be binding upon the
Senior Second Lien Notes Creditors; provided, however, that no release of the
Senior Second Lien Notes Creditors’ Liens on the Collateral under this Section
10.08(b) shall be made without the consent of the Requisite Creditors in respect
of the Senior Second Lien Notes if (a) the Collateral to be released is not the
subject of a sale or other disposition and (b) such release is being made in
connection with or in contemplation of the repayment in full of the First Lien
Obligations.

 

(c) At any time that the respective Assignor desires that Collateral be released
as provided in the foregoing Section 10.8(a) or (b), such Assignor shall deliver
to the Collateral Agent a certificate signed by an Authorized Officer of such
Assignor stating that the release of the respective Collateral is permitted
pursuant to Section 10.8(a) or (b) hereof.

 

(d) The Collateral Agent shall have no liability whatsoever to any other Secured
Creditor as the result of any release of Collateral by it in accordance with (or
which the Collateral Agent in the absence of gross negligence or willful
misconduct believes to be in accordance with) this Section 10.8.

 

(e) Without limiting the foregoing provisions of this Section 10.8, to the
extent applicable following the qualification of the Senior Second Lien Notes
Indenture under the Trust Indenture Act (but only insofar as this Agreement
applies to the Senior Second Lien

 

-40-



--------------------------------------------------------------------------------

Notes Creditors) (i) the Assignors shall comply with Section 314(d) of the Trust
Indenture Act in connection with the release of property or Liens hereunder and
(ii) the parties hereto agree that if any amendments to this Agreement or any
other Security Documents are required in order to comply with the provisions of
the Trust Indenture Act, such parties shall cooperate and act in good faith to
effect such amendments as promptly as practicable.

 

10.9 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Collateral Agent.

 

10.10 The Collateral Agent; Secured Creditor Acknowledgments. (a) The Collateral
Agent will hold in accordance with this Agreement all items of the Collateral at
any time received under this Agreement. It is expressly understood and agreed
that the obligations of the Collateral Agent as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
Annex N hereto. The Collateral Agent shall act hereunder on the terms and
conditions set forth in Section 12 of the Credit Agreement and in Annex N
hereto, the terms of which shall be deemed incorporated herein by reference as
fully as if the same were set forth herein in their entirety. In the event that
any provision set forth in Section 12 of the Credit Agreement in respect of the
Collateral Agent conflicts with any provision set forth in Annex N hereto, the
provisions of Annex N hereto shall govern (except that the Banks shall remain
obligated to indemnify the Collateral Agent pursuant to Section 12 of the Credit
Agreement, to the extent the Collateral Agent is not indemnified by Secured
Creditors pursuant to such Annex N).

 

(b) In addition to the provisions of clause (a) of this Section 10.10 and the
other provisions of this Agreement and the other Security Documents, the Secured
Creditors (by their acceptance of the benefits of this Agreement and the other
Security Documents) also expressly acknowledge and agree to the other provisions
of Annex N hereto.

 

10.11 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.12 Limited Obligations. (a) It is the desire and intent of each Assignor and
the Secured Creditors that this Agreement shall be enforced against each
Assignor to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. Notwithstanding
anything to the contrary contained herein, in furtherance of the foregoing, it
is noted that as to each Assignor that is a Subsidiary of the Borrower and which
has executed a guaranty of any of the Obligations pursuant to a Secured Debt
Agreement, the obligations of such Assignor thereunder may have been limited as
provided therein.

 

-41-



--------------------------------------------------------------------------------

(b) To the extent not otherwise provided in a guaranty given by an Assignor in
respect of the Senior Second Lien Notes Obligations, each Assignor other than
Holdings (collectively, the “second lien assignors”), the Senior Second Lien
Notes Indenture Trustee and each other Senior Second Lien Notes Creditor hereby
confirm that it is the intention of all such Persons that the grant of the
security interest hereunder by the second lien assignors with respect to the
Senior Second Lien Notes Obligations and the Senior Second Lien Notes
Obligations of each such second lien assignor hereunder does not constitute a
fraudulent transfer or conveyance for purposes of any bankruptcy law (as
hereinafter defined), the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Agreement and the Senior Second Lien Notes Obligations
of the second lien assignors hereunder. To effectuate the foregoing intention,
the Senior Second Lien Notes Indenture Trustee, the other Senior Second Lien
Notes Creditors and the second lien assignors hereby irrevocably agree that the
Senior Second Lien Notes Obligations of the second lien assignors hereunder at
any time shall be limited to the maximum amount (after taking into account any
guaranty of the First Lien Obligations by the second lien assignors) as will
result in the Senior Second Lien Notes Obligations of the second lien assignors
hereunder not constituting a fraudulent transfer or conveyance. For purposes
hereof, “bankruptcy law” means any proceeding of the type referred to in Section
6.01(h) or (i) of the Senior Second Lien Notes Indenture or Title 11, U.S. Code,
or any similar foreign, federal or state law for the relief of debtors.

 

10.13 Additional Assignors. It is understood and agreed that any Subsidiary of
the Borrower that is required to become a party to this Agreement after the date
hereof pursuant to the requirements of the Credit Agreement or the Senior Second
Lien Notes Indenture shall become an Assignor hereunder by (x) executing a
counterpart hereof and/or an assumption agreement, in each case in form and
substance satisfactory to the Collateral Agent, (y) delivering supplements to
Annexes A through F hereto and Annexes I through K hereto, as are necessary to
cause such Annexes to be complete and accurate with respect to such additional
Assignor on such date and (z) taking all actions as specified in this Agreement,
the Credit Agreement and the Senior Second Lien Notes Indenture, in each case
with all documents required above to be delivered to the Collateral Agent and
with all documents and action required above to be taken to the reasonable
satisfaction of the Collateral Agent.

 

10.14 No Third Party Beneficiaries. This Agreement is entered into solely for
the benefit of the parties hereto and their respective successors and assigns
and for the benefit of the Secured Creditors from time to time and their
respective successors and assigns and, except for the Secured Creditors and
their successors and assigns, there shall be no third party beneficiaries
hereof, nor shall any Person other than the parties hereto and their respective
successors and assigns, and the Secured Creditors and their respective
successors and assigns, be entitled to enforce the provisions hereof or have any
claims against any party hereto (or any Secured Creditor) or their successors
and assigns arising from, or under, this Agreement.

 

* * *

 

-42-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

Address:

     

CONSOLIDATED CONTAINER HOLDINGS

     LLC,

3101 Towercreek Parkway

Suite 300

Atlanta, GA 30339

     

     as an Assignor

Attn: Chief Financial Officer

Phone: 678-742-4600

Fax: 678-742-4758

     

By:

  /s/ Louis Lettes          

--------------------------------------------------------------------------------

         

Name: Louis Lettes

               

Title: Senior Vice President, General Counsel

and Secretary

 

Address:

     

CONSOLIDATED CONTAINER COMPANY

     LLC,

3101 Towercreek Parkway

Suite 300

Atlanta, GA 30339

     

     as an Assignor

Attn: Chief Financial Officer

Phone: 678-742-4600

Fax: 678-742-4758

      By:   /s/ Louis Lettes          

--------------------------------------------------------------------------------

         

Name: Louis Lettes

               

Title: Senior Vice President, General Counsel

and Secretary

 

Address:

     

REID PLASTICS GROUP LLC,

     as an Assignor

3101 Towercreek Parkway

Suite 300

Atlanta, GA 30339

       

Attn: Chief Financial Officer

Phone: 678-742-4600

Fax: 678-742-4758

      By:   /s/ Louis Lettes          

--------------------------------------------------------------------------------

         

Name: Louis Lettes

               

Title: Senior Vice President, General Counsel

and Secretary

 

Address:

     

CONSOLIDATED CONTAINER COMPANY LP,

     as an Assignor

3101 Towercreek Parkway

Suite 300

Atlanta, GA 30339

       

Attn: Chief Financial Officer

Phone: 678-742-4600

Fax: 678-742-4758

      By:   /s/ Louis Lettes          

--------------------------------------------------------------------------------

         

Name: Louis Lettes

               

Title: Senior Vice President, General Counsel

and Secretary

 

SIGNATURE PAGE TO SECURITY AGREEMENT

 



--------------------------------------------------------------------------------

Address:

     

PLASTIC CONTAINERS LLC,

     as an Assignor

3101 Towercreek Parkway

Suite 300

Atlanta, GA 30339

       

Attn: Chief Financial Officer

Phone: 678-742-4600

Fax: 678-742-4758

      By:  

/s/ Louis Lettes

         

--------------------------------------------------------------------------------

         

Name: Louis Lettes

               

Title: Senior Vice President, General Counsel

and Secretary

 

Address:

     

CONSOLIDATED CONTAINER CAPITAL, INC.,

     as an Assignor

3101 Towercreek Parkway

Suite 300

Atlanta, GA 30339

       

Attn: Chief Financial Officer

Phone: 678-742-4600

Fax: 678-742-4758

      By:   /s/ Louis Lettes          

--------------------------------------------------------------------------------

         

Name: Louis Lettes

               

Title: Senior Vice President, General Counsel

and Secretary

 

Address:

     

CONTINENTAL CARIBBEAN CONTAINERS,

     INC.,

3101 Towercreek Parkway

Suite 300

Atlanta, GA 30339

     

     as an Assignor

Attn: Chief Financial Officer

Phone: 678-742-4600

Fax: 678-742-4758

      By:   /s/ Louis Lettes          

--------------------------------------------------------------------------------

         

Name: Louis Lettes

               

Title: Senior Vice President, General Counsel

and Secretary

 

SIGNATURE PAGE TO SECURITY AGREEMENT

 



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS,

     as Collateral Agent, as Assignee

By:

 

/s/ Susan LeFevre

   

--------------------------------------------------------------------------------

   

Name: Susan LeFevre

   

Title: Director

 

SIGNATURE PAGE TO SECURITY AGREEMENT

 



--------------------------------------------------------------------------------

THE BANK OF NEW YORK,

     as trustee for the Senior Second Lien Notes Creditors

By:

 

/s/ Remo J. Reale

   

--------------------------------------------------------------------------------

   

Name: Remo J. Reale

   

Title: Vice President

 

SIGNATURE PAGE TO SECURITY AGREEMENT

 